Exhibit 10.2

EXECUTION COPY

PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

by and between

KOHL’S DEPARTMENT STORES, INC.

and

CHASE BANK USA, NATIONAL ASSOCIATION

March 5, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS    1      1.1    Generally.    1      1.2   
Miscellaneous.    8 ARTICLE 2 ESTABLISHMENT OF THE PROGRAM    8      2.1   
Generally.    8      2.2    Credit Program.    8      2.3    Account Terms.    8
     2.4    Conversion of Purchased Accounts.    9      2.5    Exclusivity.    9
     2.6    Non-Solicitation.    9 ARTICLE 3 PROGRAM MANAGEMENT    10      3.1
   Program Objectives.    10      3.2    Program Managers; Program Team.    10
     3.3    Management Committee.    11      3.4    Functions of the Management
Committee.    11      3.5    Management Committee Meetings.    12 ARTICLE 4
PROGRAM OPERATION    12      4.1    Operating Procedures; Operation of the
Program.    12      4.2    Certain Responsibilities of Kohl’s.    12      4.3   
Certain Responsibilities of Bank.    13      4.4    Ownership of Accounts.    14
     4.5    Documents Developed and Used in Connection with the Program.    15
     4.6    Risk Management/Credit Standards.    15      4.7    Exception
Accounts.    15      4.8    Program Website.    16      4.9    Sales Taxes.   
16      4.10    Systems.    16 ARTICLE 5 MARKETING OF THE PROGRAM    16      5.1
   Kohl’s Responsibility to Market the Program.    16      5.2    Bank’s
Responsibility to Market the Program.    17      5.3    Communications with
Cardholders.    17      5.4    Access to Bank Marketing Resources.    18     
5.5    Club Plans.    18 ARTICLE 6 CARDHOLDER AND CUSTOMER INFORMATION    18
     6.1    Customer Information.    18      6.2    Qualified Kohl’s Customer
List.    19      6.3    Cardholder Data.    20      6.4    Kohl’s Shopper Data.
   20      6.5    Data Security.    20 ARTICLE 7 OPERATING STANDARDS    22     
7.1    Reports.    22

 

i



--------------------------------------------------------------------------------

     7.2    Servicing.    22      7.3    Customer Service.    22      7.4   
Transfer of Servicing to Bank.    23      7.5    Access.    23      7.6   
Disaster Recovery Plans.    23      7.7    Sarbanes-Oxley Compliance.    23
ARTICLE 8 MERCHANT SERVICES    24      8.1    Transmittal and Authorization of
Charge Transaction Data.    24      8.2    POS Terminals.    24      8.3   
In-Store Payments.    24      8.4    Settlement Procedures.    25      8.5   
Returns of Kohl’s Goods and/or Services.    25      8.6    No Merchant Discount.
   25 ARTICLE 9 PROGRAM ECONOMICS    26      9.1    Monthly Statement to Kohl’s.
   26      9.2    Compensation.    26 ARTICLE 10 LICENSING OF TRADEMARKS;
INTELLECTUAL PROPERTY    26      10.1    The Kohl’s Licensed Marks.    26     
10.2    The Bank Licensed Marks.    28      10.3    Ownership of Intellectual
Property.    29 ARTICLE 11 REPRESENTATIONS, WARRANTIES AND COVENANTS    30     
11.1    General Representations and Warranties of Kohl’s.    30      11.2   
General Representations and Warranties of Bank.    32      11.3    General
Covenants of Kohl’s.    34      11.4    General Covenants of Bank.    35 ARTICLE
12 CONFIDENTIALITY    37      12.1    General Confidentiality.    37      12.2
   Use and Disclosure of Confidential Information    38      12.3   
Unauthorized Use or Disclosure of Confidential Information    38      12.4   
Return or Destruction of Confidential Information    39 ARTICLE 13 RETAIL
PORTFOLIO ACQUISITIONS AND DISPOSITIONS    39      13.1    Retail Portfolio
Acquisition.    39      13.2    Retail Portfolio Disposition.    39 ARTICLE 14
EVENTS OF DEFAULT; RIGHTS AND REMEDIES    39      14.1    Events of Default.   
39      14.2    Defaults by Bank.    40      14.3    Defaults by Kohl’s.    41
     14.4    Remedies for Events of Default.    41 ARTICLE 15 TERM/TERMINATION
   42      15.1    Term.    42      15.2    Termination by Kohl’s Prior to the
End of the Initial Term or a Renewal Term.    42      15.3    Termination by
Bank Prior to the End of the Initial Term or Renewal Term.    42

 

ii



--------------------------------------------------------------------------------

ARTICLE 16 EFFECTS OF TERMINATION    42      16.1    General Effects.    42     
16.2    Kohl’s Option to Purchase the Program Assets.    42      16.3    Rights
of Bank if Purchase Option not Exercised.    43 ARTICLE 17 INDEMNIFICATION    43
     17.1    Kohl’s Indemnification of Bank.    43      17.2    Bank’s
Indemnification of Kohl’s.    44      17.3    Procedures.    45      17.4   
Notice and Additional Rights and Limitations.    46 ARTICLE 18 MISCELLANEOUS   
46      18.1    Precautionary Security Interest.    47      18.2   
Securitization; Participation.    47      18.3    Assignment.    47      18.4   
Sale or Transfer of Accounts.    47      18.5    Subcontracting.    47      18.6
   Amendment.    48      18.7    Non-Waiver.    48      18.8    Severability.   
48      18.9    Waiver of Jury Trial.    48      18.10    Governing Law.    48
     18.11    Captions.    48      18.12    Notices.    48      18.13    Further
Assurances.    49      18.14    No Joint Venture.    49      18.15    Press
Releases.    49      18.16    No Set-Off.    50      18.17    Conflict of
Interest.    50      18.18    Third Parties.    50      18.19    Force Majeure.
   50      18.20    Entire Agreement.    50      18.21    Binding Effect;
Effectiveness.    51      18.22    Counterparts/Facsimiles.    51      18.23   
Survival.    51

 

iii



--------------------------------------------------------------------------------

This Private Label Credit Card Program Agreement is made as of the 5th day of
March, 2006, by and between KOHL’S DEPARTMENT STORES, INC. (“Kohl’s”), a
Delaware corporation with its principal offices at Menomonee Falls, Wisconsin,
and Chase Bank USA, National Association (“Bank”), a national bank with an
office at 3 Christina Center 201 North Walnut Street Wilmington, DE, 19801.

W I T N E S S E T H:

WHEREAS, Bank has established programs to extend private label card credit to
qualified customers for the purchase of goods and services;

WHEREAS, Kohl’s is engaged, among other activities, in operating retail
department stores and a Private Label Credit Card Business;

WHEREAS, concurrently with the execution of this Agreement, Bank and Kohl’s are
entering into a purchase and sale agreement (the “Purchase Agreement”) pursuant
to which Bank shall purchase Kohl’s Private Label Credit Card Business,
including certain credit card accounts and associated receivables (“Purchased
Accounts”);

WHEREAS, it is a condition precedent to the obligations of Kohl’s under the
Purchase Agreement that Kohl’s and Bank enter into this Agreement;

WHEREAS, Kohl’s has requested that Bank establish a program pursuant to which
Bank shall issue Private Label Credit Cards, which shall be accepted only by
Kohl’s Channels; and

WHEREAS, the parties agree that the goodwill associated with the “Kohl’s” mark
contemplated for use hereunder is of substantial value which is dependent upon
the maintenance of high quality services and appropriate use of the mark
pursuant to this Agreement;

NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Kohl’s and Bank agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1 Generally.

The following terms shall have the following meanings when used in this
Agreement:

“Account” means a Private Label Credit Card-accessed open-end credit account
established in favor of a Cardholder, pursuant to which such Cardholder may
finance the purchase of Goods and/or Services from Kohl’s Channels, subject to
the terms of a Credit Card Agreement. The term Account includes Purchased
Accounts.

 

1



--------------------------------------------------------------------------------

“Account Documentation” means, with respect to an Account, any and all
documentation relating to that Account, including Credit Card Documentation,
checks or other forms of payment with respect to an Account, credit bureau
reports (to the extent not prohibited from transfer by contract with the credit
bureau), adverse action notices, change in terms notices, other notices,
correspondence, memoranda, documents, stubs, instruments, certificates,
agreements, magnetic tapes, disks, hard copy formats or other computer-readable
data transmissions, any microfilm, electronic or other copy of any of the
foregoing, and any other written, electronic or other records or materials of
whatever form or nature, whether tangible or intangible, including information
arising from or relating or pertaining to any of the foregoing to the extent
related to the Program; provided that Account Documentation shall not include
Kohl’s register tapes, invoices, sales or shipping slips, delivery and other
receipts or other indicia of the sale of Goods and/or Services.

“Account Terms” has the meaning set forth in Section 2.3.

“Accrued Interest” means the aggregate amount of all finance charges that were
accrued and earned, but not posted on the Accounts as of the end of the month or
other relevant time period.

“Acquisition Price” has the meaning set forth in Schedule 1.1.

“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Private Label Credit Card Program Agreement, together
with all of its schedules and exhibits, and, if modified, altered, supplemented,
amended and/or restated, as the same may be so modified, altered, supplemented,
amended and/or restated from time to time.

“Applicable Law” means all applicable federal, state and local laws, statutes,
regulations, written regulatory guidance, orders or directives, opinions and
interpretations of any Governmental Authority, as may be amended and in effect
from time to time during the Term of this Agreement, including: (i) the Truth in
Lending Act and Regulation Z; (ii) the Equal Credit Opportunity Act and
Regulation B; (iii) the Fair Debt Collection Practices Act; (iv) the Fair Credit
Reporting Act; (v) the Gramm-Leach-Bliley Act and its implementing regulations
(“GLBA”); (vii) the USA PATRIOT Act and its implementing regulations; and
(vii) the Federal Trade Commission Act.

“Bank” has the meaning set forth on page 1.

“Bank Event of Default” means the occurrence of any one of the events listed in
Section 14.2 hereof or an Event of Default of Bank.

 

2



--------------------------------------------------------------------------------

“Bank Licensed Marks” means the trademarks, tradenames, service marks, logos and
other proprietary designations of Bank listed on Schedule B and licensed to
Kohl’s under Section 10.2.

“Bank Nominees” shall have the meaning set forth in Section 3.3.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.

“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.

“Billing Date” means, for any Account, the last day of each regular period when
the Account is billed.

“Billing Statement” means a summary of Account credit and debit transactions for
a Billing Cycle including a descriptive statement covering purchases of Goods
and/or Services and a statement with only past-due account information.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, on
which Kohl’s and Bank both are open for business.

“Cardholder” means any Person who has been issued a Credit Card regardless of
the Person’s place of residency or incorporation.

“Cardholder Indebtedness” means all amounts owing (after deduction of credit
balances and unapplied cash) to Bank from Cardholders with respect to Accounts
(including outstanding loans, cash advances and other extensions of credit;
billed or posted but unbilled finance charges and late charges; Accrued
Interest; and any other fees, charges and interest assessed on the Accounts).

“Cardholder Data” means all personally identifiable information about a
Cardholder received by or on behalf of Bank (including by Kohl’s as servicer) in
connection with the Cardholder’s application for or use of a Private Label
Credit Card or Account or otherwise obtained by or on behalf of Bank (including
by Kohl’s as servicer) for inclusion in a database of Cardholder information but
shall not include Kohl’s Shopper Data.

“Cardholder List” means any list in electronic form that identifies or provides
a means of differentiating Cardholders, including any such electronic listing
that includes the names, addresses, email addresses (as available), telephone
numbers or social security numbers of any or all Cardholders.

“Charge Transaction Data” means the transaction information with regard to each
purchase of Goods and/or Services by a Cardholder on credit and each return of
Goods and/or Services or other adjustment for credit in the form of electronic
information as more particularly set forth in the Operating Procedures.

 

3



--------------------------------------------------------------------------------

“Club Plans” has the meaning set forth in Section 5.5.

“Co-Branded Credit Card” means a credit card that bears a Kohl’s Licensed Mark
and the trademarks, tradenames, service marks, logos and other proprietary
designations of VISA U.S.A., Inc., MasterCard International Inc. or any other
mutually agreed upon payment system.

“Confidential Information” has the meaning set forth in Section 12.1(a).

“Conversion Date” means the date mutually agreed between Kohl’s and Bank on
which the Account Terms will first be changed pursuant to Section 2.4(a).

“Credit Card Agreement” means the credit card agreement between Bank and a
Cardholder (and any replacement of such agreement), governing the use of an
Account, together with any amendments, modifications or supplements which now or
hereafter may be made to such Credit Card Agreement (and any replacement of such
agreement).

“Credit Card Application” means Bank’s credit application which must be
completed and submitted for review to Bank by individuals who wish to become
Cardholders.

“Credit Card Documentation” means, with respect to Accounts, all Credit Card
Applications, Credit Card Agreements, Credit Cards, Value Proposition
Agreements, the Program Privacy Policy and Billing Statements relating to such
Accounts.

“Disclosing Party” has the meaning set forth in Section 12.1(d).

“Effective Date” means the Closing Date, as that term is defined in the Purchase
Agreement. If the Purchase Agreement terminates without consummation of the
Closing, this Agreement shall be null and void.

“Enhancement Products” means the Credit Card enhancement products listed in
Exhibit B to Schedule 6.3, or such other products as shall be approved by Kohl’s
from time to time.

“Event of Default” means the occurrence of any one of the events listed in
Section 14.1.

“Federal Funds Rate” means the offered rate as reported in The Wall Street
Journal in the “Money Rates” section for reserves traded among commercial banks
for overnight use in amounts of one million dollars or more, as published in the
most recent Friday edition prior to any required payment or settlement date in
which such offered rate is reported, and if such rate is not so reported in any
Friday edition of The Wall Street Journal during the thirty day period preceding
such required payment or settlement date, such offered rate as reported in
another publication reasonably acceptable to parties.

“Financing Income” has the meaning set forth in Schedule 1.1.

“Full File Reissue” shall mean the re-issuance of Credit Cards to Cardholders
with charging privileges who have used their Account within the past twenty-four
(24) months.

“GAAP” means generally accepted accounting principles, consistently applied.

 

4



--------------------------------------------------------------------------------

“Goods and/or Services” means the products and services sold by or through
Kohl’s Channels, including for personal, family, household or business purposes.

“Governmental Authority” means any federal, state or local domestic, foreign or
supranational governmental, regulatory or self-regulatory authority, agency,
court, tribunal, commission or other governmental, regulatory or self-regulatory
entity.

“Indemnified Party” has the meaning set forth in Section 17.3(a).

“Indemnifying Party” has the meaning set forth in Section 17.3(a).

“Initial Term” has the meaning set forth in Section 15.1.

“Inserts” has the meaning set forth in Section 5.3(a).

“In-Store Payment” means any payment on an Account made in a Kohl’s Channel by a
Cardholder or a person acting on behalf of a Cardholder.

“Intellectual Property” means, on a worldwide basis, other than with respect to
Kohl’s Licensed Marks or Bank Licensed Marks, any and all: (i) rights associated
with works of authorship, including copyrights, moral rights and mask-works;
(ii) trade marks and service marks and the goodwill associated therewith;
(iii) trade secret rights; (iv) patents, designs, algorithms and other
industrial property rights; (v) other intellectual and industrial property
rights of every kind and nature, however designated, whether arising by
operation of law, contract, license or otherwise; and (vi) applications,
registrations, renewals, extensions, continuations, divisions or reissues
thereof now or hereafter in force (including any rights in any of the
foregoing).

“Knowledge” means, with respect to either Kohl’s or the Bank, the actual
knowledge of each respective party’s Manager.

“Kohl’s” has the meaning set forth on page 1.

“Kohl’s Channels” means all retail establishments owned or operated by Kohl’s or
its Affiliates in the United States (including Licensee departments therein) and
all mail order, catalog, Internet outlets (including websites operated by Kohl’s
or its Licensees) and other direct access media within the United States that
are owned or operated by Kohl’s, its Affiliates or its Licensees.

“Kohl’s Core Systems” has the meaning set forth in Section 4.10(a).

“Kohl’s Event of Default” means the occurrence of any one of the events listed
in Section 14.3 or an Event of Default of Kohl’s.

“Kohl’s Licensed Marks” means the trademarks, tradenames, service marks, logos
and other proprietary designations of Kohl’s or its Affiliates listed on
Schedule A and licensed to Bank by Kohl’s or its Affiliates under Section 10.1.

 

5



--------------------------------------------------------------------------------

“Kohl’s Nominees” has the meaning set forth in Section 3.3.

“Kohl’s Operating Procedures” shall mean the operating procedures employed by
Kohl’s prior to the Effective Date.

“Kohl’s Shopper” shall mean any Person who makes purchases of Goods and/or
Services.

“Kohl’s Shopper Data” shall mean all personally identifiable information
regarding a Kohl’s Shopper that is obtained by Kohl’s in connection with the
Kohl’s Shopper making a credit purchase of Goods and/or Services including all
transaction and experience information collected by Kohl’s with regard to each
purchase made by a Kohl’s Shopper, including the item-specific transaction
information collected about Cardholders.

“Licensee(s)” means any person(s) authorized by Kohl’s to operate in and sell
goods and/or services from Kohl’s Channels under the Kohl’s Licensed Marks.

“Management Committee” shall mean the committee established pursuant to
Section 3.3.

“Manager” has the meaning set forth in Section 3.2(a).

“Monthly Settlement Sheet” has the meaning set forth in Section 9.1.

“New Mark” has the meaning set forth in Sections 10.1(b) and 10.2(b).

“Nominated Purchaser” has the meaning set forth in Schedule 16.2.

“Operating Procedures” has the meaning set forth in Section 4.1(a).

“Parent” shall mean JPMorgan Chase & Co.

“Person” means and includes any individual, partnership, joint venture,
corporation, company, bank, trust, unincorporated organization, government or
any department, agency or instrumentality thereof.

“POS” means point of sale.

“Private Label Credit Card” or “Credit Card” means a proprietary card that may
be used by the related Cardholder to purchase Goods and/or Services from Kohl’s
or other Persons authorized by Kohl’s through open-end revolving credit,
commonly known as credit, store or Kohl’s charge card, commonly referred to as
“Kohl’s Charge.”

“Private Label Credit Card Business” means the Business, as that term is defined
in the Purchase Agreement.

“Program” means the private label credit card program established by Kohl’s and
Bank and made available to Cardholders and qualified applicants for the purchase
of Goods and/or Services through Kohl’s Channels, including the extension of
credit, billings, collections, customer service, accounting between the parties
and all other aspects of the customized credit plan specified herein and in
Credit Card Agreements.

 

6



--------------------------------------------------------------------------------

“Program Assets” has the meaning set forth in Schedule 1.1.

“Program Net Losses” has the meaning set forth in Schedule 1.1.

“Program Privacy Policy” shall mean the privacy policy and associated
disclosures to be provided by Bank to Cardholders in connection with the
Program.

“Program Purchase Date” has the meaning set forth in Schedule 16.2.

“Program Website” has the meaning set forth in Section 4.8(a).

“Purchase Agreement” has the meaning set forth on page 1.

“Purchase Notice” has the meaning set forth in Schedule 16.2.

“Purchased Accounts” has the meaning set forth on page 1.

“Qualified Kohl’s Customer” shall mean customers of Kohl’s that Kohl’s
determines are available to be solicited for Accounts under the Program.

“Qualified Kohl’s Customer List” means the list of Qualified Kohl’s Customers
provided from time to time by Kohl’s to Bank for purposes of soliciting such
Persons for the Program.

“Receiving Party” has the meaning set forth in Section 12.1(d).

“Renewal Term” has the meaning set forth in Section 15.1.

“Risk Adjusted Yield” has the meaning set forth in Schedule 1.1.

“Risk Management Policies” has the meaning set forth in Section 4.6(a).

“Solicitation Materials” means documentation, materials, artwork, copy,
trademarks (excluding the Kohl’s Licensed Marks and the Bank Licensed Marks),
copyrights and any protectible items, in any format or media (including
television and radio), used to promote or identify the Program to Cardholders
and potential Cardholders, including direct mail solicitation materials and
coupons.

“Term” means the Initial Term and each Renewal Term.

“Termination Period” means the period beginning with the date of any notice of
termination pursuant to Article 15 and ending on the Program Purchase Date, if
Kohl’s or its designee purchases the Program Assets or, if Kohl’s does not
exercise its purchase option, the later of termination of this Agreement, Kohl’s
written notice that it will not exercise its purchase option or expiration of
the purchase option.

 

7



--------------------------------------------------------------------------------

“Trademark Style Guide” means any rules governing the manner of usage of
trademarks, tradenames, service marks, logos and other proprietary designations.

“Transaction” means any purchase of Goods and/or Services through a Kohl’s
Channel using a Private Label Credit Card or Account number.

“Value Proposition” means Kohl’s new account opening discounts, coupons,
promotional card event discounts, and any other card-related promotional or
rewards programs as may be established by Kohl’s from time to time.

 

1.2 Miscellaneous.

As used herein,

 

  (a) all references to the plural number shall include the singular number (and
vice versa),

 

  (b) unless otherwise specified, all references to days, months or years shall
be deemed to be preceded by the word “calendar,”

 

  (c) all references to “herein,” “hereunder,” “hereinabove” or like words shall
refer to this Agreement as a whole and not to any particular section, subsection
or clause contained in this Agreement, and

 

  (d) all references to “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation.”

ARTICLE 2

ESTABLISHMENT OF THE PROGRAM

 

2.1 Generally.

Pursuant to the terms and conditions of this Agreement, Kohl’s and Bank shall
establish and participate in the Program commencing on the Effective Date.

 

2.2 Credit Program.

Beginning as of the Effective Date, Bank shall offer Private Label Credit Cards
to qualified customers in accordance with this Agreement and the Credit Card
Agreement.

 

2.3 Account Terms.

 

  (a) Beginning as of the Effective Date, or such later date as shall be agreed
by the parties, the terms and conditions for the Accounts (“Account Terms”)
shall be those specified in Schedule 2.3(a) for the period(s) set forth in
Schedule 2.3(a).

 

8



--------------------------------------------------------------------------------

  (b) The parties agree as set forth in Schedule 2.3(b) with respect to changes
to Account Terms and change in terms notices.

 

2.4 Conversion of Purchased Accounts.

 

  (a) On the Conversion Date, Bank shall begin to convert all of the Purchased
Accounts to the Account Terms as specified in Schedule 2.3(a) hereto, provided
that Bank shall only increase, decrease or eliminate existing credit line
assignments in accordance with the Risk Management Policies. Bank shall utilize
Kohl’s existing Account numbers and data structure on the Accounts.

 

  (b) After the Effective Date, Kohl’s, as servicer for Bank, shall prepare and
send via mail or e-mail, in cases where Cardholders have opted to receive e-mail
notifications and such method of notification is permissible under Applicable
Law, a change in terms notice as required by Applicable Law to each Person
obligated on a Purchased Account. Descriptions of the terms and conditions of
the Account shall be included as part of such notices to the extent required by
Applicable Law. All such notices and descriptions shall be reviewed and approved
by both parties; provided, that, if the parties cannot agree, Bank, in its
reasonable discretion, shall have ultimate decision-making authority with
respect to changes that are required by Applicable Law and Kohl’s shall have
ultimate decision-making authority with respect to all other aspects of such
notices and descriptions. Kohl’s, as servicer for Bank, shall also destroy and
replace any necessary documentation such as Solicitation Materials, Credit Card
Applications and any other Account Documentation.

 

  (c) Kohl’s, as servicer for Bank, shall perform a Full File Reissuance of all
Private Label Credit Cards at least twice during the Initial Term. For each
additional twenty-four (24) month period beyond the Initial Term, Kohl’s, as
servicer for Bank, shall conduct one complete Full File Reissuance of the
Private Label Credit Cards. Kohl’s shall, in its sole discretion, determine the
manner and timing for reissuing the Private Label Credit Cards including whether
a reissuance should occur in phases.

 

  (d) The parties agree as set forth in Schedule 2.4(d) with respect to the
costs of conversion and Full File Reissuances.

 

2.5 Exclusivity.

The parties agree as set forth in Schedule 2.5 with respect to exclusivity.

 

2.6 Non-Solicitation.

Bank shall not recruit or directly solicit for employment any employees of
Kohl’s or its Affiliates during the Term and for a two-year period following the
end of the Term. Kohl’s and its Affiliates shall be entitled to specific
performance of such provisions in addition to any other remedies that they may
have at law or in equity. For the avoidance of doubt, nothing herein shall
prohibit Bank from hiring Kohl’s employees who respond to advertisements in the
media or job postings that are not targeted to Kohl’s employees.

 

9



--------------------------------------------------------------------------------

ARTICLE 3

PROGRAM MANAGEMENT

 

3.1 Program Objectives.

In performing its responsibilities with respect to the management and
administration of the Program, each party shall be guided by the following
Program objectives:

 

  (a) To enhance the experience of Kohl’s Shoppers;

 

  (b) To increase retail sales of Kohl’s;

 

  (c) To maximize Program economics while minimizing operational costs and
complexity; and

 

  (d) To leverage the Program to identify existing and potential Kohl’s
Shoppers, develop and deepen relationships with Kohl’s Shoppers and finance
retail sales growth.

 

3.2 Program Managers; Program Team.

 

  (a) Kohl’s and Bank shall each appoint one Program manager (each, a
“Manager”). The Managers shall exercise day-to-day operational oversight of the
Program and coordinate the efforts between Kohl’s and Bank. Kohl’s and Bank
shall endeavor to provide stability and continuity in the Manager positions and
each party’s other Program personnel. The initial Manager for Kohl’s and Bank is
set forth on Schedule 3.2(a). Each Manager shall sign a confidentiality
agreement to ensure compliance with Article 12.

 

  (b) Bank’s Manager shall report directly to the Private Label Executive, who
shall be Harry S. DiSimone as of the Effective Date. Kohl’s, acting reasonably,
shall have the right to require replacement of the Bank Manager in the event
that such Bank Manager’s performance is unsatisfactory. The appointment of a new
Manager by Bank is subject to the prior approval of Kohl’s. Each Bank Manager
shall have substantial relevant experience, including experience with the
department store industry, comparable customer demographics and loyalty
programs. Bank shall not reassign the Bank Manager for a period of at least two
(2) years from the date the Manager is no longer employed in connection with the
Program to any other retail department store program operated by Bank or any of
its Affiliates. The Bank Manager shall work full-time in the greater
metropolitan Milwaukee, Wisconsin area but shall not work in a Kohl’s office.

 

  (c) Bank shall make available to Kohl’s without additional cost the services
of employees of the Bank to support the Program. Such employees are identified
on Schedule 3.2(c) and shall have the functions, qualifications and availability
identified on Schedule 3.2(c).

 

10



--------------------------------------------------------------------------------

3.3 Management Committee.

The parties hereby establish a committee (the “Management Committee”) to review
the conduct of the Program pursuant to this Agreement and to perform any other
action that, pursuant to any express provision of this Agreement, requires its
action. The Management Committee shall consist of at least six (6) members, at
least three (3) of whom shall be nominated by Kohl’s (“Kohl’s Nominees”) and at
least three (3) of whom shall be nominated by Bank (“Bank Nominees”). The
initial Kohl’s Nominees and Bank Nominees will be nominated prior to the
Effective Date. Each party shall nominate its Manager to serve as one of its
nominees on the Management Committee. At least one nominee from each party shall
be the individual with overall responsibility for the performance of the Program
within his or her respective corporate organization, which, in the case of Bank,
shall be the chief financial officer or chief operating officer of the private
label credit card business of Bank and, in the case of Kohl’s shall be the vice
president of credit. Each party may substitute its nominees to the Management
Committee from time to time so long as their nominees continue to satisfy the
above requirements; provided that each party shall provide the other party with
as much prior notice of any such substitution as is reasonably practicable under
the circumstances.

 

3.4 Functions of the Management Committee.

The Management Committee shall primarily serve as a forum for the parties to
discuss and recommend initiatives to improve the Program. The Management
Committee shall have no decision-making authority and any decision-making
authority regarding various aspects of the Program is as set forth throughout
this Agreement. Specifically the Management Committee shall:

 

  (a) Monitor and review Program activities;

 

  (b) Monitor activities of competitive programs, identify implications of
market trends and develop initiatives to present to Kohl’s to ensure that the
Program remains competitive;

 

  (c) Review marketing initiatives presented by Bank under Section 5.2 and
develop recommendations for Kohl’s approval;

 

  (d) Review and recommend Enhancement Products, changes to the Account Terms,
etc.; and

 

  (e) Carry out such other tasks as are assigned to it by this Agreement or
jointly by the parties.

 

11



--------------------------------------------------------------------------------

3.5 Management Committee Meetings.

 

  (a) The Management Committee will meet from time to time as its members
consider necessary, but in no event less than once per quarter. Meetings may be
held in person or wholly or partly by way of telephone or video conference.

 

  (b) The Management Committee shall determine the frequency, place and agenda
for its meetings, the manner in which meetings will be called and all procedural
matters not set forth herein.

ARTICLE 4

PROGRAM OPERATION

 

4.1 Operating Procedures; Operation of the Program.

 

  (a) Except as modified by mutual agreement of the parties from time to time,
the Operating Procedures shall be the Kohl’s Operating Procedures set forth on
Schedule 4.1 (including Exhibit A thereto). The parties shall cooperate to
review and update Operating Procedures as appropriate.

 

  (b) Bank shall be responsible for monitoring and updating the Operating
Procedures to comply with changes in Applicable Law; provided that Bank may only
update the Operating Procedures to comply with Applicable Law if Bank is making
such change across its entire credit card portfolio and after Kohl’s prior
review.

 

  (c) Bank and Kohl’s shall provide, either directly or indirectly, the
services, materials and personnel necessary to operate the Program in accordance
herewith and in accordance with the Operating Procedures.

 

4.2 Certain Responsibilities of Kohl’s.

In addition to its other obligations set forth elsewhere in this Agreement, the
parties agree that during the Term, Kohl’s shall, as servicer for Bank:

 

  (a) maintain a system to process Credit Card Applications, establish new
Accounts, assign, increase and decrease credit lines, and authorize
Transactions;

 

  (b) maintain a call center or call centers to respond to inquiries from
Cardholders and to deal with billing related claims and adjustments (including
making finance charge and late fee reversals in accordance with past practices
or as the parties mutually agree);

 

  (c) provide Account monitoring services, including identifying delinquencies,
identifying collection efforts required, implementing credit-line adjustments,
over limit authorizations and Account reactivation, deactivation or
cancellation;

 

12



--------------------------------------------------------------------------------

  (d) handle collection and recovery efforts with respect to Accounts;

 

  (e) be responsible for Credit Card Application processing, customer service,
statementing, payment processing, Transaction authorization and processing,
Value Proposition administration, collections and risk management;

 

  (f) prepare, process and mail Billing Statements, Inserts, Program Privacy
Policy notices, change in terms notices and other communications to Cardholders;

 

  (g) produce and issue all new, replacement and reissued credit card plates
related to the Private Label Credit Cards;

 

  (h) in its capacity as servicer, operate in accordance with the Risk
Management Policies and Operating Procedures; and

 

  (i) have ultimate decision-making authority with respect to any aspect of the
Program except for the Account Terms which are governed by Section 2.3, the
change in terms notices which are governed by Section 2.4(b), the Operating
Procedures which are governed by Section 4.1, the Risk Management Policies which
are governed by Section 4.6 and Bank’s right to make changes to documents and
materials to ensure compliance with Applicable Law which is governed by
Section 4.5.

 

4.3 Certain Responsibilities of Bank.

In addition to its other obligations set forth elsewhere in this Agreement, the
parties agree that during the Term, Bank shall:

 

  (a) extend credit on newly originated and existing Accounts in accordance with
the Risk Management Policies and Operating Procedures;

 

  (b) comply with the terms of the Cardholder Agreements, the Program Privacy
Policy and all Cardholder opt-outs;

 

  (c) monitor and notify Kohl’s of changes in Applicable Law that will affect
the Program and ensure that the Program complies in all material respects with
Applicable Law at all times;

 

  (d) fulfill its obligations as set forth in Schedule 4.3(d);

 

  (e) provide Kohl’s compliance staff and counsel reasonable access to Bank’s
compliance staff and counsel in order to address issues relating to compliance
with Applicable Law; and

 

  (f) as directed by Kohl’s, score Kohl’s Shoppers using Bank’s or Kohl’s
systems and deliver such information to Kohl’s to the extent permitted by
Applicable Law.

 

13



--------------------------------------------------------------------------------

4.4 Ownership of Accounts.

 

  (a) Except to the extent of Kohl’s ownership of the Kohl’s Licensed Marks and
its option to purchase the Program Assets under Section 16.2, Bank shall be the
sole and exclusive owner of all Accounts and Account Documentation and shall
have all rights, powers, and privileges with respect thereto as such owner;
provided that Bank shall exercise such rights consistent with its obligations
under this Agreement and the Operating Procedures and in no event in a manner
less favorable than its exercise of similar rights in connection with its other
private label credit card portfolios. All purchases of Goods and/or Services in
connection with the Accounts and the Cardholder Indebtedness shall create the
relationship of debtor and creditor between the Cardholder and Bank,
respectively. Kohl’s acknowledges and agrees that (i) it has no right, title or
interest (except for its right, title and interest in the Kohl’s Licensed Marks
and its option to purchase the Program Assets under Section 16.2) in or to, any
of the Accounts or Account Documentation or any proceeds of the foregoing, and
(ii) Bank extends credit directly to Cardholders.

 

  (b) Except as expressly provided herein, Bank shall be entitled to (i) receive
all payments made by Cardholders on Accounts, and (ii) retain for its account
all Cardholder Indebtedness and such other fees and income authorized by the
Credit Card Agreements and collected by Bank with respect to the Accounts and
Cardholder Indebtedness.

 

  (c) Bank shall fund all Cardholder Indebtedness on the Accounts.

 

  (d) Bank shall have the exclusive right to effect collection of Cardholder
Indebtedness, subject to Section 7.2, and shall notify Cardholders to make
payment directly to it in accordance with its instructions; provided, however,
that Bank shall make all collections for its account using the phrase “Kohl’s
Charge” to identify the Account and shall direct all checks to be made payable
to “Kohl’s” or, with Kohl’s approval, another name. Kohl’s grants to Bank a
limited power of attorney (coupled with an interest) to sign and endorse Kohl’s
name upon any form of payment that may have been issued in Kohl’s name in
respect of any Account.

 

  (e) Notwithstanding the foregoing, in addition to payments made by mail,
Kohl’s shall accept payments made with respect to an Account (i) in a Kohl’s
store as provided in Section 8.3, (ii) online, and (iii) by telephone through
the call center.

 

  (f) With respect to all Account Documentation, and notwithstanding the
purchase of such Account Documentation by Bank as of the Effective Date for so
long as Kohl’s is the servicer of the Accounts, Kohl’s shall continue to hold
and retain the Account Documentation following the Effective Date as bailee for
the sole benefit of Bank.

 

14



--------------------------------------------------------------------------------

4.5 Documents Developed and Used in Connection with the Program.

 

  (a) The content, design and format of all documents and materials used in
connection with the Program including the Credit Card Documentation,
Solicitation Materials and Private Label Credit Cards (both front and back)
shall be as proposed by Kohl’s and modified by Kohl’s from time to time (except
for the Account Terms which are governed by Section 2.3, the change in terms
notices which are governed by Section 2.4(b), the Operating Procedures which are
governed by Section 4.1 and the Risk Management Policies which are governed by
Section 4.6); provided that Bank shall be responsible for ensuring that all such
documents and materials comply in all material respects with Applicable Law and,
subject to Kohl’s prior review, Bank may make changes to such documents and
materials to ensure compliance with Applicable Law. Bank may also propose other
changes to the Program documents and materials which Kohl’s may approve in its
discretion. Kohl’s shall provide Bank an opportunity to review all such
documents and materials for compliance with Applicable Law and Bank shall review
and approve such documents and materials in a timely manner and in accordance
with Kohl’s production calendar. Kohl’s shall have no obligation to provide an
opportunity for legal review if Bank has previously approved such document, text
or template unless Bank has notified Kohl’s of a change in Applicable Law that
has occurred since the prior review or the document, text, or template is
intended to be used in a manner or context that differs from the manner or
context for which the prior approval was provided.

 

  (b) The parties agree as set forth in Schedule 4.5(b) with respect to Program
documents.

 

  (c) Kohl’s Licensed Marks shall appear prominently on the face of the Private
Label Credit Cards. The front of the Private Label Credit Cards shall not bear
Bank’s Licensed Marks or Bank’s name.

 

4.6 Risk Management/Credit Standards.

Bank and Kohl’s agree regarding risk management and credit standards as set
forth in Schedule 4.6.

 

4.7 Exception Accounts.

 

  (a) Notwithstanding the foregoing, Bank shall, upon request by Kohl’s, offer a
Private Label Credit Card and Account to any customer that does not satisfy
Bank’s credit standards; provided that Bank shall have no obligation to issue
such a Private Label Credit Card and Account if, at the time Kohl’s makes such a
request to Bank, the aggregate Cardholder Indebtedness associated with Accounts
approved under this section exceeds the percentage set forth in Schedule 4.7(a).

 

  (b) Notwithstanding the foregoing, Bank shall, upon request by Kohl’s, work
with Kohl’s to develop a program whereby any Kohl’s employee that does not
satisfy

 

15



--------------------------------------------------------------------------------

Bank’s credit standards may receive an Account. The parties shall work together
in good faith to develop the terms of such a program including whether such
Accounts should be secured or prepaid.

 

4.8 Program Website.

 

  (a) Kohl’s shall maintain a Kohl’s-branded website for Cardholders and
potential Cardholders (“Program Website”). The Program Website shall be accessed
solely by means of links from the Kohl’s website and shall contain or otherwise
be associated with only such material and links as Kohl’s shall determine in its
discretion, subject to Applicable Law. Kohl’s will provide links to the Program
Website on (i) its home page, (ii) its check-out pages, and (iii) such other
pages as Kohl’s shall determine from time to time. Kohl’s shall ensure that the
Program Privacy Policy is clearly and prominently posted on the pages of the
Program Website. There shall be hyperlinks from the Bank’s websites to Kohl’s
website and, at Kohl’s discretion, from Kohl’s websites to the Bank’s website.

 

  (b) The Program Website shall permit Cardholders to (i) view the Cardholder’s
Account information and Billing Statements, and (ii) make payments on the
Cardholder’s Account via automated clearing house transfer or other payment
mechanism approved by the parties. In addition, the Program Website shall
include any other functions as may be approved by the Managers from time to
time.

 

  (c) Pursuant to Section 4.10(b), Bank shall provide to Kohl’s a real-time
online credit application system including the hardware, software, licenses and
other support necessary in order to augment Kohl’s credit processing system to
enable the Program Website to permit potential Cardholders to access a Credit
Card Application, complete and submit the Credit Card Application online and
receive an immediate approval or denial.

 

4.9 Sales Taxes.

The parties agree as set forth in Schedule 4.9 with respect to sales taxes.

 

4.10 Systems.

The parties agree as set forth in Schedule 4.10 with respect to systems.

ARTICLE 5

MARKETING OF THE PROGRAM

 

5.1 Kohl’s Responsibility to Market the Program.

 

  (a) Kohl’s shall bear primary responsibility for marketing the Program and
shall make all marketing decisions in its discretion.

 

16



--------------------------------------------------------------------------------

  (b) Kohl’s may, in its discretion, choose and implement marketing initiatives
including offering the Value Proposition to Cardholders. Kohl’s may, in its
discretion, offer a different Value Proposition through a rewards program to
certain Cardholders who spend a certain amount on their Accounts.

 

  (c) In addition, the parties agree as set forth in Schedule 5.1(c) with
respect to the Value Proposition and Kohl’s marketing initiatives.

 

5.2 Bank’s Responsibility to Market the Program.

In March and September of each year and from time to time, Bank shall present to
the Management Committee a list of possible marketing initiatives and the
associated budget for each marketing initiative. In addition, the parties agree
as set forth in Schedule 5.2 with respect to Bank’s marketing initiatives.

 

5.3 Communications with Cardholders.

 

  (a) Kohl’s Inserts. Kohl’s shall have the exclusive right to communicate with
Cardholders, except for any message required by Applicable Law, through use of
inserts, fillers and bangtails (collectively, “Inserts”), including Inserts
selectively targeted for particular classes of Cardholders, in any and all
Billing Statements, subject to Applicable Law. Notwithstanding the foregoing,
subject to Kohl’s prior written approval, Bank may communicate with Cardholders
through Inserts. Bank shall be responsible for the content of, and the cost of
preparing and printing Inserts required by Applicable Law and Bank Inserts which
have been approved by Kohl’s, and Kohl’s shall be responsible for the content
of, and the cost of preparing and printing, any other Inserts. If the insertion
of any Bank Inserts approved by Kohl’s in particular Billing Statements would
increase postage costs for such Billing Statements, Bank agrees to pay for the
incremental postage cost of such Inserts. Notwithstanding anything contained
herein to the contrary, any inserts required by Applicable Law shall be given
priority for inclusion in a Billing Statement over other Inserts described
herein.

 

  (b) Billing Statement Messages. Kohl’s shall have the exclusive right to use
Billing Statement messages and Billing Statement envelope messages in each
Billing Cycle to communicate with Cardholders, subject to Applicable Law.
Notwithstanding the foregoing, the following messages shall take precedence over
any Kohl’s messages: (i) any message required by Applicable Law, and
(ii) collection and/or customer service messages. Notwithstanding the first
sentence in this Section 5.3(b), subject to Kohl’s prior written approval, Bank
may communicate with Cardholders through Billing Statement messages. Bank shall
be responsible for the content of any message required by Applicable Law and any
message which has been approved by Kohl’s, and Kohl’s shall be responsible for
the content of any other Billing Statement message. Bank shall provide Kohl’s
reasonable advance notice of all messages that are required to comply with
Applicable Law to allow Kohl’s to coordinate the timing and content of all
statement messages.

 

17



--------------------------------------------------------------------------------

  (c) Other Communications. Kohl’s shall have the exclusive right to communicate
with Cardholders through direct mail (including through books, invitations,
newsletters and postcards), e-mail, telephone messaging, text messaging and any
other communication channel that Kohl’s deems appropriate. Kohl’s may
communicate with Cardholders through these channels about any aspect of the
Program, including the Value Proposition, and any other Goods and/or Services,
in Kohl’s discretion, subject to Applicable Law. Notwithstanding the first
sentence in this Section 5.3(c), subject to Kohl’s prior review, Bank may
communicate with Cardholders through any of the foregoing communication channels
to carry out its obligations as may be required by Applicable Law. Bank shall be
responsible for the content of, and the cost of preparing, printing, mailing or
sending any such communication required by Applicable Law.

 

5.4 Access to Bank Marketing Resources.

 

  (a) The parties agree as set forth in Schedule 5.4(a) with respect to use of
certain Bank marketing resources.

 

  (b) Bank and Kohl’s agree as set forth in Schedule 5.4(b) with respect to
certain other marketing matters.

 

5.5 Club Plans.

The parties agree as set forth in Schedule 5.5 with respect to Club Plans.

ARTICLE 6

CARDHOLDER AND CUSTOMER INFORMATION

 

6.1 Customer Information.

 

  (a) All sharing, use and disclosure of information regarding Cardholders,
Qualified Kohl’s Customers and Kohl’s Shoppers shall be subject to the
provisions of Sections 6.1, 6.2, 6.3 and 6.4. The parties acknowledge that the
same or similar information may be contained in Cardholder Data, the Qualified
Kohl’s Customer List and Kohl’s Shopper Data, and that each such pool of data
will therefore be considered separate information subject to the specific
provisions applicable to that data hereunder. By way of example and not
limitation: (i) if a Qualified Kohl’s Customer receives a Private Label Credit
Card, the Bank may use and disclose the Cardholder Data for all purposes
permitted with respect to Cardholder Data hereunder, notwithstanding that the
Cardholder originated as a Qualified Kohl’s Customer; and (ii) if a Cardholder
makes a purchase of Goods and/or Services with a Private Label Credit Card,
Kohl’s may use and disclose the Kohl’s Shopper Data relating to that purchase
for all purposes permitted with respect to Kohl’s Shopper Data hereunder,
notwithstanding that such information may also constitute Cardholder Data.

 

18



--------------------------------------------------------------------------------

  (b) Kohl’s and Bank will each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Data, the Qualified Kohl’s
Customer List and Kohl’s Shopper Data. These safeguards will be designed to
ensure against any anticipated threats or hazards to its security and integrity,
and protect against unauthorized access to or use of such information or
associated records which could result in substantial harm or inconvenience to
any Cardholder or applicant. Kohl’s and Bank will each ensure that any third
party to whom it transfers or discloses Cardholder Data, the Qualified Kohl’s
Customer List or Kohl’s Shopper Data signs a written contract with the
transferor in which such third party agrees to substantively the same privacy
and security provisions as those in this Agreement. Information transferred by
one party on behalf or at the direction of the other will be considered
information transferred by the party requesting or directing the transfer. Each
party shall use the same degree of care in protecting Cardholder Data, the
Qualified Kohl’s Customer List and Kohl’s Shopper Data against unauthorized
disclosure as it accords to its own confidential customer information, but in no
event less than a reasonable standard of care.

 

6.2 Qualified Kohl’s Customer List.

 

  (a) Subject to compliance with Applicable Law, Kohl’s privacy policy and such
criteria (including format) as may be mutually agreed from time to time, Kohl’s
shall make available to Bank, free of any charge, the Qualified Kohl’s Customer
List in electronic form. As between Kohl’s and Bank, the Qualified Kohl’s
Customer List will be owned exclusively by Kohl’s. Bank acknowledges and agrees
that it has no proprietary interest in the Qualified Kohl’s Customer List.

 

  (b) Bank shall not use, or permit to be used, directly or indirectly, the
Qualified Kohl’s Customer List, except as provided in this Section 6.2. Subject
to Kohl’s prior written approval, Bank may use the Qualified Kohl’s Customer
List in compliance with Applicable Law solely for purposes of soliciting
customers listed in the Qualified Kohl’s Customer List for Private Label Credit
Cards including on a pre-screened basis. Such solicitations may occur through
direct mail, at POS terminals or through any other marketing channels as
determined by Kohl’s.

 

  (c) Bank shall not disclose, or permit to be disclosed, the Qualified Kohl’s
Customer List, except as provided in this Section 6.2. Bank may disclose the
Qualified Kohl’s Customer List in compliance with Applicable Law solely:

 

  (i) to its subcontractors in connection with a permitted use of such Qualified
Kohl’s Customer List under this Section 6.2; provided that (A) each such
subcontractor agrees to be bound by this Section 6.2, or a comparable
contractual commitment with the same effect, and (B) Bank shall be responsible
for the compliance of each such subcontractor with the terms of this Section.

 

19



--------------------------------------------------------------------------------

  (ii) to its Affiliates and its Affiliates’ employees, agents, attorneys and
accountants with a need to know such Qualified Kohl’s Customer List in
connection with a permitted use of such Qualified Kohl’s Customer List under
this Section; provided that (A) any such Person is bound by terms substantially
similar to this Section as a condition of employment, of access to Qualified
Kohl’s Customer List or by professional obligations imposing comparable terms;
and (B) Bank shall be responsible for the compliance of each such Person with
the terms of this Section; or

 

  (iii) to any Governmental Authority with authority over Bank (A) in connection
with an examination of Bank; or (B) pursuant to a specific requirement to
provide such Qualified Kohl’s Customer List by such Governmental Authority or
pursuant to compulsory legal process; provided that Bank seeks the full
protection of confidential treatment for any disclosed Qualified Kohl’s Customer
List to the extent available under Applicable Law governing such disclosure, and
with respect to clause (B), to the extent permitted by Applicable Law, Bank
(1) provides at least ten (10) Business Days’ prior notice of such proposed
disclosure to Kohl’s if reasonably possible under the circumstances, and
(2) seeks to redact Qualified Kohl’s Customer List to the fullest extent
possible under Applicable Law governing such disclosure.

 

  (d) Upon the termination of this Agreement, Bank’s rights to use and disclose
the Qualified Kohl’s Customer List shall terminate. Promptly following such
termination, Bank shall return or destroy all Qualified Kohl’s Customer List and
shall certify such return or destruction to Kohl’s upon request.

 

6.3 Cardholder Data.

The parties agree as set forth in Schedule 6.3 with respect to Cardholder Data.

 

6.4 Kohl’s Shopper Data.

The parties agree as set forth in Schedule 6.4 with respect to Kohl’s Shopper
Data.

 

6.5 Data Security.

 

  (a) Kohl’s and Bank will each establish and maintain an information security
program that is designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information including, at a
minimum, maintenance of an information security program that is designed to:
(i) ensure the security and confidentiality of the Cardholder Data or Kohl’s
Shopper Data; (ii) protect against any anticipated threats or hazards to the
security or integrity of such Cardholder Data or Kohl’s Shopper Data;
(iii) protect against unauthorized access to or use of such Cardholder Data or
Kohl’s Shopper Data that could result in substantial harm or inconvenience to
any Cardholder or applicant for a Credit Card; (iv) ensure the proper disposal
of such Cardholder Data or Kohl’s Shopper Data; and (v) ensure compliance with
the standards and requirements set forth in Section 4.10(h).

 

20



--------------------------------------------------------------------------------

  (b) Kohl’s and Bank shall notify the other party promptly following discovery
or notification of any actual breach of security of the information systems
maintained by Kohl’s and Bank, respectively. The party that suffers the breach
of security (the “Affected Party”) agrees to take action promptly, at its own
expense, to investigate the actual breach, to identify and mitigate the effects
of any such breach and to implement reasonable and appropriate measures in
response to such breach. The Affected Party also will provide the other party
with all available information regarding such breach to assist that other party
in implementing its information security response program and, if applicable, in
notifying affected Cardholders or applicants. The Affected Party shall pay for
the costs of any such notification, which notification shall be mutually agreed
upon by the parties, such agreement not to be unreasonably withheld, or other
remediation necessary. For the purposes of this subsection (b), the term “breach
of security” or “breach” means the unauthorized access to or acquisition of any
record containing personally identifiable information relating to a Cardholder
or Credit Card applicant, whether in paper, electronic, or other form, in a
manner that renders misuse of the information reasonably possible or that
otherwise compromises the security, confidentiality, or integrity of the
information.

 

  (c) Kohl’s and Bank will each ensure that any third party to whom it transfers
or discloses Cardholder Data or Kohl’s Shopper Data, except for purchasers of
charged off Accounts, signs a written contract with the transferor in which such
third party agrees in writing to substantively the same privacy and security
provisions of this Agreement, including the requirement to maintain an
information security program that is designed to meet the objectives of the
Interagency Guidelines Establishing Standards for Safeguarding Customer
Information including, at a minimum, maintenance of an information security
program that is designed to: (i) ensure the security and confidentiality of the
Cardholder Data or Kohl’s Shopper Data; (ii) protect against any anticipated
threats or hazards to the security or integrity of such Cardholder Data or
Kohl’s Shopper Data; (iii) protect against unauthorized access to or use of such
Cardholder Data or Kohl’s Shopper Data that could result in substantial harm or
inconvenience to any Cardholder or applicant for a Credit Card; and (iv) ensure
the proper disposal of such Cardholder Data or Kohl’s Shopper Data.

 

  (d) Kohl’s and Bank, respectively, will use reasonable measures designed to
properly dispose of all records containing personally identifiable information
relating to Cardholders or applicants, whether in paper, electronic, or other
form, including adhering to policies and procedures that require the destruction
or erasure of electronic media containing such personally identifiable
information so that the information cannot practicably be read or reconstructed.

 

21



--------------------------------------------------------------------------------

ARTICLE 7

OPERATING STANDARDS

 

7.1 Reports.

Within thirty (30) days after the end of each month to begin after the Effective
Date, Bank shall provide to Kohl’s the reports specified in Schedule 7.1. To the
extent that Kohl’s, as servicer to Bank, has access to the information needed to
produce such reports, Kohl’s, as servicer, shall provide such information and
reports to itself and Bank on Bank’s behalf. The parties shall also provide to
each other such other data and reports as are mutually agreed to by the parties
from time to time.

 

7.2 Servicing.

Kohl’s, on behalf of Bank, shall service all Accounts under the Program in
accordance with the terms and conditions of this Agreement.

 

7.3 Customer Service.

 

  (a) Kohl’s shall be responsible for customer service for the Program in
accordance with this Agreement, including the service level standards set forth
in Schedule 7.3 as attached hereto.

 

  (b) Kohl’s shall maintain a separate toll-free customer service telephone
number for the Program, which toll-free number shall be provided by and remain
the property of Kohl’s. Any publication of the toll-free number shall be
approved by Kohl’s.

 

  (c) Customer service shall be Kohl’s branded to the extent legally
permissible. Notwithstanding the foregoing, Bank shall have the right in its
reasonable discretion to take or direct Kohl’s to take reasonable steps and make
such disclosures it believes are necessary to ensure that at all times the Bank
is considered the creditor on the Accounts; provided that Bank shall not direct
Kohl’s to take steps which would cause Kohl’s to pay any out-of-pocket costs and
expenses unless Bank agrees to pay such out-of pocket costs and expenses.

 

  (d) If Bank receives any Cardholder complaint or inquiry, Bank shall refer
such complaint to Kohl’s in accordance with the Operating Procedures and Kohl’s
shall respond directly to the Cardholder. If Bank receives an inquiry from a
Governmental Authority, Bank shall notify Kohl’s and the parties shall mutually
agree on how to respond to such inquiry; provided that if the parties cannot
agree, Bank may directly respond to such inquiry as long as Bank provides Kohl’s
a copy of such response and considers Kohl’s best interests in all cases.

 

  (e) Kohl’s and Bank (or their respective subcontractors, as applicable), may
jointly observe and score inbound/outbound telephone customer contacts that
Kohl’s has with Cardholders, provided, that, Bank may conduct and score
observations alone

 

22



--------------------------------------------------------------------------------

if a representative of Kohl’s does not join in the observation. Kohl’s will make
arrangements to allow Bank to observe customer service operations remotely at
any time and without prior notice. Customer service observations may be
conducted by Bank on any day and at any time during the day or night, provided
that such observations shall not unreasonably interfere with Kohl’s normal
business operations.

 

7.4 Transfer of Servicing to Bank.

 

  (a) Kohl’s may elect at any time during the Term to transfer some or all of
its servicing obligations to Bank upon reasonable prior written notice. If
Kohl’s elects to transfer its servicing to Bank, the parties shall mutually
agree on the terms and conditions that will govern Bank’s servicing of the
Accounts, including appropriate service level standards and penalties and the
financial terms.

 

  (b) If Kohl’s does not exercise its option to purchase the Program Assets
under Section 16.2, Kohl’s shall transfer its servicing to Bank; provided that
the parties shall mutually agree on the terms and conditions that will govern
the transfer of servicing.

 

  (c) In addition, the parties agree as set forth in Schedule 7.4(c) with
respect to transfer of servicing.

 

7.5 Access.

In addition to access as provided in Section 7.3(e), each party will permit the
other party to visit its facilities related to the Program during normal
business hours with reasonable advance notice. Each party will also permit the
other party to review and obtain copies of the books and records relating to the
Program; provided that Bank shall not have access to books and records relating
to the expenses or cost structure of servicing the Accounts.

 

7.6 Disaster Recovery Plans.

Kohl’s and Bank will each maintain in effect during the Term an appropriate
disaster recovery and business continuity plan. Each party shall notify the
other party of any material changes to its disaster recovery and business
continuity plan. Each party will test such plan annually and will promptly
initiate such plan upon the occurrence of a disaster or business interruption.
Bank shall give the Program no less priority in its recovery efforts than is
given to similarly situated Bank credit card programs. In addition, the parties
agree as set forth in Schedule 7.6 with respect to disaster recovery.

 

7.7 Sarbanes-Oxley Compliance.

Bank and Kohl’s acknowledge that: (a) Kohl’s management and Bank’s management
are now and/or in the future may be required under the Sarbanes-Oxley Act of
2002 and related regulations (the “SOX Laws”) to, among other things, assess the
effectiveness of its internal controls over financial reporting and state in its
annual report whether such internal controls are

 

23



--------------------------------------------------------------------------------

effective; (b) Kohl’s and Bank’s independent auditors are now and/or in the
future may be required to evaluate the process used by management to make such
assessment to determine whether that process provides an appropriate basis for
management’s conclusions; and (c) because Kohl’s and Bank have entered into a
significant transaction as described in this Agreement, the controls used by
Bank and Kohl’s (including controls that restrict unauthorized access to
systems, data and programs) are relevant to Kohl’s and Bank’s evaluation of its
internal controls. Having acknowledged the foregoing, and subject to the terms
of this Section 7.7, Bank and Kohl’s agree to cooperate with one another and
their respective independent auditors as reasonably necessary to facilitate each
party’s ability to comply with its obligations under the SOX Laws including by
each party providing a copy of its annual SAS 70 Type II Audit and by delivering
and implementing a corrective plan if the SAS 70 Type II Audit reveals any
deficiencies. In addition, the parties agree as set forth in Schedule 7.7 with
respect to compliance with SOX Laws.

ARTICLE 8

MERCHANT SERVICES

 

8.1 Transmittal and Authorization of Charge Transaction Data.

 

  (a) Kohl’s will accept the Private Label Credit Cards for Transactions. Kohl’s
will transmit Charge Transaction Data for authorization of Transactions as
provided in the Operating Procedures. If Kohl’s is unable to communicate with
the authorization system for any reason, Kohl’s may complete Transactions
without receipt of further authorization as provided in the Operating
Procedures.

 

  (b) Bank, through Kohl’s as servicer, shall authorize or decline Transactions
on a real time basis as provided in the Operating Procedures, including
transactions involving split-tender (i.e., a portion of the total transaction
amount is billed to a Private Label Credit Card and the remainder is paid
through one or more other forms of payment).

 

8.2 POS Terminals.

Kohl’s shall maintain POS terminals capable of processing Private Label Credit
Card Transactions. To the extent that Bank requires other equipment or changes
to such terminals for transmission of Charge Transaction Data under this
Agreement, Bank shall provide, or pay for the purchase, installation and
maintenance of, such other equipment or required changes to Kohl’s POS credit
card terminals.

 

8.3 In-Store Payments.

Kohl’s may accept In-Store Payments from Cardholders on their Accounts in
accordance with the Operating Procedures, which payments shall be deemed to be
held in trust for Bank. Kohl’s shall, as necessary, provide proper endorsements
on such items. Bank grants to Kohl’s a limited power of attorney (coupled with
an interest) to sign and endorse Bank’s name upon any

 

24



--------------------------------------------------------------------------------

form of payment that may have been issued in Bank’s name in respect of any
Account. The Operating Procedures shall specify the manner in which such
In-Store Payments shall be processed. Kohl’s shall notify Bank upon receipt of
In-Store Payments and Bank shall include the Charge Transaction Data related to
such In-Store Payments in the net settlement in respect of the day immediately
following such receipt on the same basis as other Charge Transaction Data.
Kohl’s shall issue receipts for such payments in compliance with Applicable Law.

 

8.4 Settlement Procedures.

 

  (a) Kohl’s will transmit Charge Transaction Data (including Charge Transaction
Data arising in connection with sales by Licensees) in the form set forth in
Schedule 8.4(a) to Bank in accordance with the Operating Procedures. If Charge
Transaction Data is received by Bank’s processing center before 11:30 a.m. (CST)
on any Business Day, Bank will process the Charge Transaction Data for payment
on the same Business Day. If the Charge Transaction Data is received after 11:31
a.m. (CST) on any Business Day, or at any time on a day other than a Business
Day, Bank will process the Charge Transaction Data for payment on the following
Business Day.

 

  (b) Bank will remit to Kohl’s on each Business Day, for itself and any
Licensees, an amount equal to: the sum of the total of charges identified in
such Charge Transaction Data less the sum of (i) the total amount of any credits
included in such Charge Transaction Data for returns of Goods and/or Services in
accordance with Section 8.5, and (ii) the total amount of any Cardholder
payments received by Kohl’s. Kohl’s shall be responsible for allocating such
remittances among all Kohl’s Channels as appropriate and Bank shall have no
responsibility or liability in connection therewith (it being agreed that Bank
has no obligation to accept Charge Transaction Data directly from, or make
remittances to, any person other than Kohl’s).

 

8.5 Returns of Kohl’s Goods and/or Services.

If a Cardholder purchases Goods and/or Services on an Account and Kohl’s
processes a return of such Goods and/or Services in accordance with Kohl’s
return policy or makes another adjustment such as a price reduction, Kohl’s
shall provide a credit to such Cardholder’s Account. Kohl’s will transmit the
relevant information in the Charge Transaction Data for inclusion in the daily
settlement process.

 

8.6 No Merchant Discount.

None of Kohl’s, its Affiliates or its Licensees shall be required to pay any
merchant discount, interchange fees, or other transaction fees on any
Transaction. Bank shall directly process the Transactions such that none of
Kohl’s, its Affiliates or its Licensees incur any merchant acquirer/processor or
similar fees.

 

25



--------------------------------------------------------------------------------

ARTICLE 9

PROGRAM ECONOMICS

 

9.1 Monthly Statement to Kohl’s.

Within five (5) days after the end of each Month, Bank shall deliver to Kohl’s a
statement setting forth, in a mutually agreed format,

 

  (a) the total amount owed to Kohl’s for the month pursuant to Section 9.2,
with line item specificity; and

 

  (b) any other amounts owed to or by Kohl’s as explicitly provided for herein
or as otherwise agreed by the parties in writing with line item specificity,
which amounts shall be netted.

Each such statement, including supporting documentation, shall be known as a
“Monthly Settlement Sheet.”

 

9.2 Compensation.

The parties agree as set forth in Schedule 9.2 with respect to compensation.

ARTICLE 10

LICENSING OF TRADEMARKS; INTELLECTUAL PROPERTY

 

10.1 The Kohl’s Licensed Marks.

 

  (a) Grant of License to Use the Kohl’s Licensed Marks. Kohl’s and its
Affiliates hereby grant to Bank a non-exclusive, royalty-free, non-transferable
right and license to use the Kohl’s Licensed Marks in the United States solely
in connection with the creation, establishment, marketing and administration of,
and the provision of services related to, the Program, all pursuant to, and in
accordance with, this Agreement and any applicable Trademark Style Guide. Those
services shall include the solicitation of Cardholders and potential
Cardholders, acceptance of Credit Card Applications, the issuance and reissuance
of Credit Cards, the provision of accounting services to Cardholders, the
provision of Billing Statements and other correspondence relating to Accounts to
Cardholders, the extension of credit to Cardholders, and the advertisement or
promotion of the Program. All use of the Kohl’s Licensed Marks shall be approved
by Kohl’s. The license hereby granted is solely for the use of Bank and may be
used as necessary to permit the exercise by Bank of any of its rights under this
Agreement to (i) delegate its obligations to Affiliate(s) and/or third party
subcontractors, and (ii) sell the Accounts and Cardholder Indebtedness to third
parties for liquidation. The licenses granted hereby may not be sublicensed in
connection with the sale of any goods or services without the prior written
approval of Kohl’s. Any

 

26



--------------------------------------------------------------------------------

subcontractor or third party shall agree to comply with all of the standards
specified herein and the limitations on the use of the Kohl’s Licensed Marks
contained in this Section.

 

  (b) New Marks. If Kohl’s or its Affiliates adopt a trademark, trade name,
service mark logo or other proprietary mark which is used by Kohl’s or its
Affiliates in connection with the Program but which is not listed on Schedule A
hereto (a “New Mark”), Bank may request that Kohl’s add such New Mark to
Schedule A hereto and license its use hereunder, Kohl’s shall not unreasonably
fail to do so, and such New Mark shall be added to Schedule A by amendment of
this Agreement.

 

  (c) Termination of License. The license granted in this Section shall
terminate six (6) months after the later of (i) the Program Purchase Date,
(ii) termination of this Agreement, or (iii) Kohl’s gives written notice that it
will not exercise its purchase option or the purchase option expires. Upon such
termination of this license, as provided in this subsection (c), all rights in
the Kohl’s Licensed Marks shall revert to Kohl’s and its Affiliates, the
goodwill connected therewith shall remain the property of Kohl’s and its
Affiliates, and Bank shall: (i) discontinue promptly all use of the Kohl’s
Licensed Marks, or any of them, and any colorable imitation thereof; and (ii) at
Bank’s option, delete the Kohl’s Licensed Marks from or destroy all unused
Credit Cards, Credit Card Applications, Account Documentation, periodic
statements, materials, displays, advertising and sales literature and any other
items bearing any of the Kohl’s Licensed Marks.

 

  (d) Ownership of the Kohl’s Licensed Marks. Bank acknowledges that (i) the
Kohl’s Licensed Marks, all rights therein, and the goodwill associated
therewith, are, and shall remain, the exclusive property of Kohl’s and its
Affiliates, (ii) it shall take no action which will adversely affect Kohl’s and
its Affiliates exclusive ownership of the Kohl’s Licensed Marks, or the goodwill
associated with the Kohl’s Licensed Marks (it being understood that the
collection of Accounts, adverse action letters, and changes in terms of Accounts
as required by Applicable Law do not adversely affect goodwill, if done in
accordance with the terms of this Agreement), and (iii) any and all goodwill
arising from use of the Kohl’s Licensed Marks by Bank shall inure to the benefit
of Kohl’s and its Affiliates. Nothing herein shall give Bank any proprietary
interest in or to the Kohl’s Licensed Marks, except the right to use the Kohl’s
Licensed Marks in accordance with this Agreement, and Bank shall not contest
Kohl’s or its Affiliates’ title in and to the Kohl’s Licensed Marks.

 

  (e) Infringement by Third Parties. Bank shall use reasonable efforts to notify
Kohl’s, in writing, in the event that it has Knowledge of any infringing use of
any of the Kohl’s Licensed Marks by any third party. If any of the Kohl’s
Licensed Marks is infringed, Kohl’s alone has the right, in its sole discretion,
to take whatever action it deems necessary to prevent such infringing use;
provided, however, that if Kohl’s fails to take reasonable steps to prevent
infringement of the Kohl’s Licensed Marks by any retail department store and
such infringement has an

 

27



--------------------------------------------------------------------------------

adverse effect upon the Program or the rights of Bank hereunder, Bank may
request that Kohl’s take action necessary to alleviate such adverse impact. Bank
shall reasonably cooperate with and assist Kohl’s, at Kohl’s expense, in the
prosecution of those actions that Kohl’s determines, in its sole discretion, are
necessary or desirable to prevent the infringing use of any of the Kohl’s
Licensed Marks.

 

10.2 The Bank Licensed Marks.

 

  (a) Grant of License to Use the Bank Licensed Marks. Bank hereby grants to
Kohl’s a non-exclusive, royalty-free, non-transferable right and license to use
the Bank Licensed Marks in the United States solely in connection with the
creation, establishment, marketing and administration of, and the provision of
services related to, the Program, all pursuant to, and in accordance with, this
Agreement and any applicable Trademark Style Guide. Those services shall include
the solicitation of Cardholders and the advertisement or promotion of the
Program. All use of the Bank Licensed Marks shall be approved by Bank. The
license hereby granted is solely for the use of Kohl’s and may be used as
necessary to permit the exercise by Kohl’s of any of its rights under this
Agreement to delegate obligations to Affiliate(s) and/or third party
contractors. The license granted hereby may not be sublicensed in connection
with the sale of Goods and/or Services without the prior written approval of
Bank. Any subcontractor or third party shall agree to comply with all of the
standards specified herein and the limitations on the use of the Bank Licensed
Marks contained in this Section.

 

  (b) New Marks. If Bank adopts a trademark, trade name, service mark logo or
other proprietary mark which is used by Bank in connection with its extension of
bank card credit to customers but which is not listed on Schedule B hereto (a
“New Mark”), Kohl’s may request that Bank add such New Mark to Schedule B hereto
and license its use hereunder, Bank shall not unreasonably fail to do so, and
such New Mark shall be added to Schedule B by amendment of this Agreement. The
foregoing notwithstanding, it is understood and agreed that Bank shall not be
required to add a New Mark to Schedule B if such New Mark was developed by Bank
primarily for another charge, credit or debit program.

 

  (c) Termination of License. The license granted in this Section shall
terminate six (6) months after the later of (i) the Program Purchase Date,
(ii) termination of this Agreement, or (iii) Kohl’s gives written notice that it
will not exercise its purchase option or the purchase option expires. Upon such
termination of this license, as provided in this subsection (c), all rights in
the Bank Licensed Marks shall revert to Bank, the goodwill connected therewith
shall remain the property of Bank, and Kohl’s shall: (i) discontinue promptly
all use of the Bank Licensed Marks, or any of them, and any colorable imitation
thereof; and (ii) at Kohl’s option, delete the Bank Licensed Marks from or
destroy all unused Credit Card Applications, Account Documentation, periodic
statements, materials, displays, advertising and sales literature and any other
items bearing any of the Bank Licensed Marks.

 

28



--------------------------------------------------------------------------------

  (d) Ownership of the Bank Licensed Marks. Kohl’s acknowledges that (i) the
Bank Licensed Marks, all rights therein, and the goodwill associated therewith,
are, and shall remain, the exclusive property of Bank, (ii) it shall take no
action which will adversely affect Bank’s exclusive ownership of the Bank
Licensed Marks or the goodwill associated with the Bank Licensed Marks, and
(iii) any and all goodwill arising from use of the Bank Licensed Marks by Kohl’s
shall inure to the benefit of Bank. Nothing herein shall give Kohl’s any
proprietary interest in or to the Bank Licensed Marks, except the right to use
the Bank Licensed Marks in accordance with this Agreement, and Kohl’s shall not
contest Bank’s title in and to the Bank Licensed Marks.

 

  (e) Infringement by Third Parties. Kohl’s shall use reasonable efforts to
notify Bank, in writing, in the event that it has Knowledge of any infringing
use of any of the Bank Licensed Marks by any third party. If any of the Bank
Licensed Marks is infringed, Bank alone has the right, in its sole discretion,
to take whatever action it deems necessary to prevent such infringing use;
provided, however, that if Bank fails to take reasonable steps to prevent
infringement of the Bank Licensed Marks by any credit provider and such
infringement has an adverse effect upon the Program or the rights of Kohl’s
hereunder, Kohl’s may request that Bank take action necessary to alleviate such
adverse impact. Kohl’s shall reasonably cooperate with and assist Bank, at
Bank’s expense, in the prosecution of those actions that Bank determines, in its
sole discretion, are necessary or desirable to prevent the infringing use of any
of the Bank Licensed Marks.

 

10.3 Ownership of Intellectual Property.

 

  (a) Ownership of Intellectual Property. Each party shall continue to own all
of its Intellectual Property that existed as of the Effective Date. Each party
also shall own all right, title and interest in the Intellectual Property it
develops independently of the other party during the Term.

 

  (b) Joint Intellectual Property. Any Intellectual Property developed through
the combined efforts of the parties during the Term of this Agreement shall be
owned jointly by the parties. Each party shall have the right to use, license
and otherwise exploit jointly owned Intellectual Property without any
restriction or obligation to account to the other party; provided that Bank
shall not use jointly owned Intellectual Property in connection with another
retail department store during the Term and for an eighteen (18) month period
following the end of the Term. Patents and inventions shall be deemed to be
developed jointly only if employees or contractors of each party who have
assigned all such patent rights to such party are deemed co-inventors under the
patent law. Software and other works of authorship and associated copyrights
shall be deemed to be jointly developed only if the parties are deemed
co-authors of such software or other work of authorship under the copyright law
or otherwise deemed co-owners of such copyright. Otherwise, all patents,
patentable inventions, software, other works of authorship and related
copyrights shall be deemed to be developed solely by one party. Thus, to the
extent that a work created by one party is based on or incorporates

 

29



--------------------------------------------------------------------------------

Intellectual Property of the other party but the parties are not joint inventors
or joint authors under the patent or copyright law, respectively, then one party
shall be the sole owner of the Intellectual Property in the underlying work and
the other party shall be the sole owner of the Intellectual Property in the new
work.

ARTICLE 11

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11.1 General Representations and Warranties of Kohl’s.

To induce Bank to establish and administer the Program, Kohl’s makes the
following representations and warranties to Bank, each and all of which shall
survive the execution and delivery of this Agreement, and each and all of which
shall be deemed to be restated and remade with the same force and effect on each
day of the Term.

 

  (a) Corporate Existence. Kohl’s (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of its incorporation;
(ii) is duly licensed or qualified to do business as a corporation and is in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted or proposed to be conducted by it or the character
of the assets owned or leased by it makes such licensing or qualification
necessary to perform its obligations required hereunder except to the extent
that its non-compliance would not have a material and adverse effect on Kohl’s
ability to perform its obligations hereunder; and (iii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
notices to, all governmental authorities having jurisdiction, to the extent
required for Kohl’s current ownership, lease or conduct and operation, except to
the extent that the failure to obtain such licenses, permits, consents or
approvals or to provide such notices would not have a material and adverse
effect on Kohl’s ability to perform its obligations required hereunder.

 

  (b) Capacity; Authorization; Validity. Kohl’s has all necessary corporate
power and authority to (i) execute and enter into this Agreement, and
(ii) perform the obligations required of Kohl’s hereunder and the other
documents, instruments and agreements relating to the Program and this Agreement
executed by Kohl’s pursuant hereto. The execution and delivery by Kohl’s of this
Agreement and all documents, instruments and agreements executed and delivered
by Kohl’s pursuant hereto, and the consummation by Kohl’s of the transactions
specified herein have been duly and validly authorized and approved by all
necessary corporate action of Kohl’s. This Agreement (i) has been duly executed
and delivered by Kohl’s, (ii) constitutes the valid and legally binding
obligation of Kohl’s, and (iii) is enforceable in accordance with its terms
(subject to applicable bankruptcy, insolvency, reorganization, receivership or
other laws affecting the rights of creditors generally and by general equity
principles including those respecting the availability of specific performance).

 

30



--------------------------------------------------------------------------------

  (c) Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Kohl’s, its compliance with the terms hereof, and its consummation
of the transactions specified herein will not (i) conflict with, violate, result
in the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Kohl’s is a party or by which it is bound, or by which Kohl’s
assets are bound, except for conflicts, breaches and defaults which would not
have a material and adverse effect upon Kohl’s ability to perform its
obligations under this Agreement; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent organizational document(s), of
Kohl’s; (iii) violate any Applicable Law or conflict with, or require any
consent or approval under any judgment, order, writ, decree, permit or license,
to which Kohl’s is a party or by which it is bound or affected, except to the
extent that such violation or the failure to obtain such consent or approval
would not have a material and adverse effect upon Kohl’s ability to perform its
obligations under this Agreement; (iv) require the consent or approval of any
other party to any contract, instrument or commitment to which Kohl’s is a party
or by which it is bound, except to the extent that the failure to obtain such
consent or approval would not have a material and adverse effect upon Kohl’s
ability to perform its obligations under this Agreement; or (v) require any
filing with, notice to, consent or approval of, or any other action to be taken
with respect to, any regulatory authority, except to the extent that the failure
to make such filing or obtain such consent or approval would not have a material
and adverse effect upon Kohl’s ability to perform its obligations under this
Agreement.

 

  (d) Solvency. Kohl’s is solvent.

 

  (e) No Default. Neither Kohl’s nor, to the best of its Knowledge, its
Affiliates are in default with respect to any contract, agreement, lease, or
other instrument to which it is a party or by which it is bound, except for
defaults which would not have a material and adverse effect upon Kohl’s ability
to perform its obligations under this Agreement, nor has Kohl’s received any
notice of default under any contract, agreement, lease or other instrument which
default or notice of default would materially and adversely affect the
performance by Kohl’s of its obligations under this Agreement. No Kohl’s Event
of Default has occurred and is continuing.

 

  (f) Books and Records. All of Kohl’s and, to the best of its Knowledge, its
Affiliates’ records, files and books of account relating to the Program,
including records provided to the Bank regarding Kohl’s Account activities, are
in all material respects complete and correct and are maintained in accordance
with Applicable Law.

 

  (g) No Litigation. No action, claim or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of Kohl’s
Knowledge, threatened against Kohl’s or its Affiliates, at law, in equity or
otherwise, before

 

31



--------------------------------------------------------------------------------

any court, board, commission, agency or instrumentality of any federal, state,
or local government or of any agency or subdivision thereof or before any
arbitrator or panel of arbitrators, to which Kohl’s is a party, which, if
adversely determined, could have a material and adverse effect on Kohl’s ability
to perform its obligations under this Agreement.

 

  (h) Kohl’s Licensed Marks. Kohl’s is the owner of the Kohl’s Licensed Marks
and Kohl’s has the right, power and authority to license to Bank and authorized
designees the use of the Kohl’s Licensed Marks in connection with the Program
and the use of the Kohl’s Licensed Marks by said licensees in a manner approved
(or deemed approved) by Kohl’s shall not (i) violate any Applicable Law or
(ii) infringe upon the right(s) of any third party.

 

11.2 General Representations and Warranties of Bank.

To induce Kohl’s to enter into this Agreement and participate in the Program,
Bank makes the following representations and warranties to Kohl’s, each and all
of which shall survive the execution and delivery of this Agreement, and each
and all of which shall be deemed to be restated and remade with the same force
and effect on each day of the Term.

 

  (a) Corporate Existence. Bank (i) is a banking corporation duly organized,
validly existing, and in good standing under the laws of the United States with
its home office as indicated in the first paragraph of this Agreement; (ii) is
duly licensed or qualified to do business as a banking corporation and is in
good standing as a foreign corporation in all jurisdictions in which the nature
of the activities conducted or proposed to be conducted by it or the character
of the assets owned or leased by it makes such licensing or qualification
necessary to perform its obligations hereunder except to the extent that its
non-compliance would not have a material and adverse effect on Bank, the
Program, the Accounts, Cardholder Indebtedness or Bank’s ability to perform its
obligations hereunder; and has all necessary licenses, permits, consents, or
approvals from or by, and has made all necessary notices to, all governmental
authorities having jurisdiction, to the extent required for Bank’s current
ownership, lease or conduct and operation, except to the extent that the failure
to obtain such licenses, permits, consents, approvals or to provide such notices
would not have a material and adverse effect on Bank, the Program, the Accounts,
Cardholder Indebtedness or Bank’s ability to perform its obligations under this
Agreement.

 

  (b) Capacity; Authorization; Validity. Bank has all necessary power and
authority to (i) execute and enter into this Agreement, and (ii) perform all of
the obligations required of Bank hereunder and the other documents, instruments
and agreements relating to the Program and this Agreement executed by Bank
pursuant hereto. The execution and delivery by Bank of this Agreement and all
documents, instruments and agreements executed and delivered by Bank pursuant
hereto, and the consummation by Bank of the transactions specified herein, have
been duly and validly authorized and approved by all necessary corporate action
of Bank. This Agreement (i) has been duly executed and delivered by Bank,
(ii) constitutes

 

32



--------------------------------------------------------------------------------

the valid and legally binding obligations of Bank, and (iii) is enforceable in
accordance with its respective terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and financial institutions in particular and by general
equity principles including those respecting the availability of specific
performance).

 

  (c) Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by Bank, its compliance with the terms hereof, and the consummation of
the transactions specified herein will not (i) conflict with, violate, result in
the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any material contract, instrument or
agreement to which Bank is a party or by which it is bound, except for
conflicts, breaches and defaults which would not have a material and adverse
effect upon Bank, the Program, the Accounts, Cardholder Indebtedness or Bank’s
ability to perform its obligations under this Agreement; (ii) conflict with or
violate the articles of incorporation or by-laws, or any other equivalent
organizational document(s) of Bank; (iii) violate any Applicable Law or conflict
with, or require any consent or approval under any judgment, order, writ,
decree, permit or license, to which Bank is a party or by which it is bound or
affected, except to the extent that such violation or the failure to obtain such
consent or approval would not have a material and adverse effect upon Bank, the
Program, the Accounts, the Cardholder Indebtedness or Bank’s ability to perform
its obligations under this Agreement; (iv) require the consent or approval of
any other party to any contract, instrument or commitment to which Bank is a
party or by which it is bound, except to the extent that the failure to obtain
such consent or approval would not have a material and adverse effect upon
Bank’s ability to perform its obligations under this Agreement; or (v) require
any filing with, notice to, consent or approval of, or any other action to be
taken with respect to, any regulatory authority, except to the extent that the
failure to make such filing or obtain such consent or approval would not have a
material and adverse effect upon Bank’s ability to perform its obligations under
this Agreement.

 

  (d) Solvency. Bank is solvent.

 

  (e) No Default. Neither Bank nor, to the best of its Knowledge, its Affiliates
are in default with respect to any contract, agreement, lease, or other
instrument to which it is a party or by which it is bound, except for defaults
which would not have a material and adverse effect upon Bank, the Program, the
Accounts, Cardholder Indebtedness or Bank’s ability to perform its obligations
under this Agreement, nor has Bank received any notice of default under any such
contract, agreement, lease or other instrument which default or notice of
default would materially and adversely affect the performance by Bank of its
obligations under this Agreement. No Bank Event of Default has occurred and is
continuing.

 

  (f) Books and Records. All of Bank’s and, to the best of its Knowledge, its
Affiliates’ records, files and books of account relating to the Program are in
all material respects complete and correct and are maintained in accordance with
Applicable Law.

 

33



--------------------------------------------------------------------------------

  (g) No Litigation. No action, claim, or any litigation, proceeding,
arbitration, investigation or controversy is pending or, to the best of Bank’s
Knowledge, threatened against Bank or its Affiliates, at law, in equity or
otherwise, before any court, board, commission, agency or instrumentality of any
federal, state, or local government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators, to which Bank is a party, which,
if adversely determined, could have a material and adverse effect on Bank, the
Program, the Accounts, Cardholder Indebtedness or Bank’s ability to perform its
obligations under this Agreement, nor, to the best of Bank’s Knowledge, do facts
exist which might give rise to any such proceedings. Bank, further, is not the
subject of any action by a regulatory authority; and is not subject to any
agreement, orders or directives with any regulatory authority with respect to
its operations affecting the Accounts, Cardholder Indebtedness and the Program,
any other aspect of Bank’s business that relates to the Program or the ability
of Bank to consummate the transactions specified herein.

 

  (h) FDIC Insurance. Bank is FDIC-insured, and to the best of Bank’s Knowledge,
no proceeding is contemplated to revoke such insurance.

 

  (i) The Bank Licensed Marks. Bank is the owner of the Bank Licensed Marks and
has the right, power and authority to license to Kohl’s the use of the Bank
Licensed Marks in connection with the Program and the use of the Bank Licensed
Marks by Kohl’s in a manner approved (or deemed approved) by Bank shall not
(i) violate any Applicable Law or (ii) infringe upon the right(s) of any third
party.

 

11.3 General Covenants of Kohl’s.

Kohl’s makes the following covenants to Bank, each and all of which shall
survive the execution and delivery of this Agreement:

 

  (a) Maintenance of Existence and Conduct of Business. Kohl’s shall preserve
and keep in full force and effect its corporate existence, other than in the
event of a change in control, merger or consolidation in which Kohl’s is not the
surviving entity.

 

  (b) Litigation. Kohl’s promptly shall notify Bank in writing if it receives
written notice of any litigation that, if adversely determined, would have a
material and adverse effect on the Program, the Accounts in the aggregate or
Kohl’s ability to perform its obligations hereunder.

 

  (c) Enforcement of Rights. Except as otherwise specified herein, Kohl’s shall
enforce its rights against third parties to the extent that a failure to enforce
such rights could reasonably be expected to materially and adversely affect the
Program, Accounts in the aggregate or Kohl’s ability to perform its obligations

 

34



--------------------------------------------------------------------------------

hereunder. Kohl’s shall not enter into any agreement which, at the time such
agreement is executed, could reasonably be expected to have a material and
adverse effect on the Program, the Accounts in the aggregate or Kohl’s ability
to perform its obligations hereunder.

 

  (d) Reports and Notices. Kohl’s will provide Bank with a telephonic or
telefacsimile notice specifying the nature of any Event of Default where Kohl’s
is the defaulting party or Kohl’s Event of Default, or any event which, with the
giving of notice or passage of time or both, would constitute a Kohl’s Event of
Default or any Event of Default where Kohl’s is the defaulting party or any
development or other information which is likely to have a material and adverse
effect on the Program, the Accounts in the aggregate or Kohl’s ability to
perform its obligations pursuant to this Agreement. Notices pursuant to this
Section 11.3(d) relating to Kohl’s Events of Default or any Event of Default
where Kohl’s is the defaulting party shall be provided within two (2) Business
Days after Kohl’s has Knowledge of the existence of such default. Notices
relating to all other events or developments described in this Section 11.3(d)
shall be provided (i) within two (2) Business Days after Kohl’s becomes aware of
the existence of such event or development if such event or development has
already occurred, and (ii) with respect to events or developments that have yet
to occur, as early as reasonably practicable under the circumstances. Any notice
provided under this section shall be confirmed in writing to Kohl’s within five
(5) Business Days after the transmission of the initial notice.

 

  (e) Applicable Law/Operating Procedures. Kohl’s shall at all times during the
Term of this Agreement comply in all material respects with Applicable Law
affecting obligations under this Agreement and the Operating Procedures.

 

  (f) Disputes with Cardholders. Kohl’s shall cooperate with Bank in a timely
manner (but in no event less promptly than required by Applicable Law) to
resolve all disputes with Cardholders.

 

  (g) Affiliate Compliance. Kohl’s shall, to the extent necessary, cause its
Affiliates to comply with the terms of this Agreement.

 

11.4 General Covenants of Bank.

Bank makes the following covenants to Kohl’s, each and all of which shall
survive the execution and delivery of this Agreement:

 

  (a) Maintenance of Existence and Conduct of Business. Bank shall preserve and
keep in full force and effect its corporate existence other than in the event of
a change in control, merger or consolidation in which Bank is not the surviving
entity.

 

  (b) Litigation. Bank promptly shall notify Kohl’s in writing if it receives
written notice of any litigation that, if adversely determined, would have a
material and adverse effect on the Program, the Accounts in the aggregate or
Bank’s ability to perform its obligations hereunder.

 

35



--------------------------------------------------------------------------------

  (c) Enforcement of Rights. Except as otherwise specified herein, Bank shall
enforce its rights against third parties to the extent that a failure to enforce
such rights could reasonably be expected to materially and adversely affect the
Program, Kohl’s or Bank’s ability to perform its obligations hereunder. Bank
shall not enter into any agreement which, at the time such agreement is
executed, could reasonably be expected to have a material and adverse effect on
Kohl’s, the Program or Bank’s ability to perform its obligations hereunder.

 

  (d) Reports and Notices. Bank will provide Kohl’s with a telephonic or
telefacsimile notice specifying the nature of any Event or Default where Bank is
defaulting party any Bank Event of Default, or any event which, with the giving
of notice or passage of time or both, would constitute a Bank Event of Default
or any Event of Default where Bank is the defaulting party, or any development
or other information which is likely to have a material and adverse effect on
the Program, the Accounts in the aggregate or Bank’s ability to perform its
obligations pursuant to this Agreement. Notice pursuant to this Section 11.4(d)
relating to Bank Events of Default or any Event of Default where Bank is the
defaulting party shall be provided within two (2) Business Days after Bank
becomes aware of the existence of such default. Notices relating to all other
events or developments described in this Section 11.4(d) shall be provided
(i) within two (2) Business Days after Bank becomes aware of the existence of
such event or development if such event or development has already occurred, and
(ii) with respect to events or developments that have yet to occur, as early as
reasonably practicable under the circumstances. Any notice produced under this
section shall be confirmed in writing to Bank within five (5) Business Days
after transmission of the initial notice.

 

  (e) Applicable Law/Operating Procedures. Bank shall at all times during the
Term comply in all material respects with Applicable Law and the Operating
Procedures. Bank shall at all times during the Term maintain its bank charter or
such other charter that will permit it to fulfill all of its obligations
hereunder and FDIC insurance.

 

  (f) Books and Records. Bank shall keep adequate records and books of account
with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of Bank’s financial transactions relating to the
Program, are made in accordance with GAAP. Bank shall keep adequate records and
books of account with respect to its activities, in which proper entries
reflecting all of Bank’s financial transactions are made in accordance with
generally accepted accounting principles. All of Bank’s records, files and books
of account shall be in all material respects complete and correct and shall be
maintained in accordance with good business practice and Applicable Law.

 

36



--------------------------------------------------------------------------------

  (g) Affiliate Compliance. Bank shall, to the extent necessary, cause its
Affiliates to comply with the terms of this Agreement.

ARTICLE 12

CONFIDENTIALITY

 

12.1 General Confidentiality.

 

  (a) For purposes of this Agreement, “Confidential Information” means any of
the following: (i) information that is provided by or on behalf of either Kohl’s
or Bank to the other party or its agents in connection with the Program; or
(ii) information about Kohl’s or Bank or their Affiliates, or their respective
businesses or employees, that is otherwise obtained by the other party in
connection with the Program, in each case including: (A) information concerning
marketing plans, objectives and financial results; (B) information regarding
business systems, methods, processes, financing data, programs and products;
(C) information unrelated to the Program obtained by Kohl’s or Bank in
connection with this Agreement, including by accessing or being present at the
business location of the other party; (D) proprietary technical information,
including source codes; and (E) information about Credit Card usage that is not
identifiable to Cardholders, which shall solely be the Confidential Information
of Kohl’s. Confidential Information shall include Cardholder Data, the Qualified
Kohl’s Customer List or Kohl’s Shopper Data and shall be governed by this
Article 12 except as expressly provided elsewhere in this Agreement.

 

  (b) The restrictions on disclosure of Confidential Information under this
Article 12 shall not apply to, with respect to Kohl’s or Bank, information that:
(i) is already rightfully known to such party at the time it obtains
Confidential Information from the other party; (ii) is or becomes generally
available to the public other than as a result of disclosure in breach of this
Agreement or any other confidentiality obligations; (iii) is lawfully received
on a non-confidential basis from a third party authorized to disclose such
information without restriction and without breach of this Agreement; (iv) is
contained in, or is capable of being discovered through examination of publicly
available records or products; (v) is required to be disclosed by Applicable Law
(provided that the party subject to such Applicable Law shall notify the other
party of any such use or requirement prior to disclosure of any Confidential
Information obtained from the other party in order to afford such other party an
opportunity to seek a protective order to prevent or limit disclosure of the
Confidential Information to third parties and shall disclose Confidential
Information of the other party only to the extent required by such Applicable
Law); or (vi) is developed by Kohl’s or Bank without the use of any proprietary,
non-public information provided by the other party under this Agreement. Nothing
herein shall be construed to permit the Receiving Party (as defined below) to
disclose to any third party any Confidential Information that the Receiving
Party is required to keep confidential under Applicable Law.

 

37



--------------------------------------------------------------------------------

  (c) The terms and conditions of this Agreement shall be the Confidential
Information of both Kohl’s and Bank and neither party shall disclose such terms
and conditions without consent from the other party except as provided herein.

 

  (d) If Kohl’s or Bank receive Confidential Information of the other party
(“Receiving Party”), the Receiving Party shall do the following with respect to
the Confidential information of the other party (“Disclosing Party”): (i) keep
the Confidential Information of the Disclosing Party secure and confidential;
(ii) treat all Confidential Information of the Disclosing Party with the same
degree of care as it accords its own Confidential Information, but in no event
less than a reasonable degree of care; and (iii) implement and maintain
commercially reasonable physical, electronic, administrative and procedural
security measures, including commercially reasonable authentication, access
controls, virus protection and intrusion detection practices and procedures.

 

  (e) Upon reasonable request, Kohl’s and Bank each shall have the right to
review the other party’s information security standards and shall notify the
other party prior to materially modifying such procedures.

 

12.2 Use and Disclosure of Confidential Information

 

  (a) Each Receiving Party shall use and disclose the Confidential Information
of the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program or as otherwise expressly
permitted by this Agreement, and shall not accumulate in any way or make use of
such Confidential Information for any other purpose.

 

  (b) Each Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to those employees, authorized agents, vendors,
consultants, service providers and subcontractors who have a reasonable need to
access such Confidential Information in connection with the Program; and
(ii) ensure that any Person with access to the Disclosing Party’s Confidential
Information agrees to be bound by the provisions of this Article 12 and
maintains the existence of this Agreement and the nature of their obligations
hereunder strictly confidential.

 

12.3 Unauthorized Use or Disclosure of Confidential Information

Each Receiving Party agrees that any unauthorized use or disclosure of
Confidential Information of the Disclosing Party might cause immediate and
irreparable harm to the Disclosing Party for which money damages might not
constitute an adequate remedy. In that event, the Receiving Party agrees that
injunctive relief may be warranted in addition to any other remedies the
Disclosing Party may have. In addition, the Receiving Party agrees promptly to
advise the Disclosing Party by telephone and in writing via facsimile of any
security breach that may have compromised any Confidential Information, of any
unauthorized misappropriation, disclosure or use by any person of the
Confidential Information of the Disclosing Party which may come to its attention
and to take all steps at its own expense reasonably requested by the Disclosing
Party to limit, stop or otherwise remedy such misappropriation, disclosure or
use.

 

38



--------------------------------------------------------------------------------

12.4 Return or Destruction of Confidential Information

Upon the termination or expiration of this Agreement, the Receiving Party shall
comply with the Disclosing Party’s reasonable instructions regarding the
disposition of the Disclosing Party’s Confidential Information, which may
include return of any and all the Disclosing Party’s Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, the Receiving Party in possession of tangible
property containing the Disclosing Party’s Confidential Information may, if
required by Applicable Law, retain one archived, encrypted copy of such
material, subject to the terms of this Agreement which may be used solely for
regulatory purposes and may not be used for any other purpose. For the avoidance
of doubt, if the Receiving Party is not required to retain a copy by Applicable
Law, then the Receiving Party shall not retain any copy, whether archived or
not, and shall return or destroy such Confidential Information in accordance
with this Section 12.4. Such compliance shall be certified in writing, including
a statement that no copies of Confidential Information have been kept, except as
necessary for regulatory purposes.

ARTICLE 13

RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS

 

13.1 Retail Portfolio Acquisition.

Bank and Kohl’s agree as set forth in Schedule 13.1 with respect to retail
portfolio acquisitions.

 

13.2 Retail Portfolio Disposition.

In the event that Kohl’s arranges for the disposition of any of its retail
establishments in the United States, other than through a change of control of
Kohl’s, during the Term of this Agreement, Kohl’s may, in its discretion, offer
its designated purchaser the right to acquire the portion of the Program Assets
related to such disposition and Bank shall provide all cooperation necessary to
consummate such disposition to the same extent as if such disposition were a
transfer of Program Assets upon the expiration of this Agreement as provided in
Article 16; provided, that Kohl’s shall not exercise this right until the later
of (i) eight (8) months following the Effective Date or (ii) the date as of
which no more than ten percent (10%) of the Cardholder Indebtedness in existence
as of the Effective Date remains outstanding. In addition, the parties agree as
set forth in Schedule 13.2 with respect to retail portfolio dispositions.

ARTICLE 14

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

14.1 Events of Default.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an Event of Default hereunder:

 

  (a) A party shall fail to make a payment of any material amount due and
payable pursuant to this Agreement and such failure shall remain unremedied for
a period of five (5) Business Days after the non-defaulting party shall have
given written notice thereof.

 

39



--------------------------------------------------------------------------------

  (b) A party shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement (other than
failure to comply with any service level standard set forth in Schedule 7.3),
and (i) such failure shall remain unremedied for a period of thirty (30) days
after the other party shall have given written notice thereof or, if the same
cannot be cured in a commercially reasonable manner within such time, the same
shall not constitute an Event of Default if the party shall have initiated and
diligently pursued a cure within such time and such cure is completed within
ninety (90) days from the date of written notice regarding such failure, and
(ii) such failure shall either have a material and adverse effect on the Program
or the Bank’s or Kohl’s Licensed Marks, or materially diminish the economic
value of the Program to the other party.

 

  (c) Any representation or warranty contained in this Agreement shall not be
true and correct in any respect as of the date when made or reaffirmed, and
(i) the party making such representation or warranty shall fail to cure the
event giving rise to such breach within thirty (30) days after the other party
shall have given written notice thereof or, if the same cannot be cured in a
commercially reasonable manner within such time, the same shall not constitute
an Event of Default if the party shall have initiated a cure within such time
and such cure shall be completed within ninety (90) days from the date of
written notice regarding such breach, and (ii) such failure shall either have a
material and adverse effect on the Program or materially diminish the economic
value of the Program to the other party.

 

14.2 Defaults by Bank.

The occurrence of any one or more of the following events (regardless of the
reason therefore) shall constitute an event of default by Bank hereunder:

 

  (a) Bank fails to settle Charge Transaction Data in full within forty-eight
(48) hours of the time that such settlement payment is due.

 

  (b) Bank shall no longer be solvent or shall fail generally to pay its debts
as they become due or there shall be a substantial cessation of Bank’s regular
course of business.

 

  (c) The Federal Deposit Insurance Corporation or any other regulatory
authority having jurisdiction over Bank shall order the appointment of a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Bank or of any substantial part of its properties, or order the
winding-up or liquidation of the affairs of Bank, and such order shall not be
vacated, discharged, stayed or bonded within sixty (60) days from the date of
entry thereof.

 

40



--------------------------------------------------------------------------------

  (d) Bank shall (i) consent to the institution of proceedings specified in
paragraph (b) above or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) of Bank of any substantial part of its properties, or (ii) take
corporate action in furtherance of any such action.

 

  (e) JPMorgan Chase & Co. does not have at least an A rating from two
nationally recognized statistical rating organizations, and Kohl’s does not
receive reasonable financial assurances from JPMorgan Chase & Co. or Bank of the
ability of Bank to perform its obligations under this Agreement.

 

14.3 Defaults by Kohl’s.

The occurrence of any one or more of the following events (regardless of the
reason therefor) shall constitute an event of default by Kohl’s hereunder:

 

  (a) Kohl’s shall no longer be solvent or shall fail generally to pay its debts
as such debts become due or there shall be a substantial cessation of Kohl’s
regular course of business.

 

  (b) A petition under the U.S. Bankruptcy Code or similar law shall be filed
against Kohl’s or any of its Affiliates and not be dismissed within sixty
(60) days.

 

  (c) A decree or order by a court having jurisdiction (i) for relief in respect
of Kohl’s pursuant to the Bankruptcy Code or any other applicable bankruptcy or
other similar law, (ii) for appointment of a custodian, receiver, liquidator,
assignee, trustee, or sequestrator (or similar official) of Kohl’s or of any
substantial part of its properties, or (iii) ordering the winding-up or
liquidation of the affairs of Kohl’s shall be entered, and shall not be vacated,
discharged, stayed or bonded within sixty (60) days from the date of entry
thereof.

 

  (d) Kohl’s shall (i) file a petition seeking relief pursuant to the Bankruptcy
Code or any other applicable bankruptcy or other similar law, (ii) consent to
the institution of proceedings pursuant thereto or to the filing of any such
petition or to the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of Kohl’s or
any substantial part of its properties, or (iii) take corporate action in
furtherance of any such action.

 

14.4 Remedies for Events of Default.

In addition to any other rights or remedies available to the parties at law or
in equity, upon the occurrence of an Event of Default pursuant to Section 14.1,
the non-defaulting party shall be entitled, in addition to its termination
rights under Article 15, to collect any amount indisputably in default plus
interest based on the Federal Funds Rate and calculated on a three hundred and
sixty (360) day year basis.

 

41



--------------------------------------------------------------------------------

ARTICLE 15

TERM/TERMINATION

 

15.1 Term.

This Agreement shall continue in full force and effect for five (5) years from
the Effective Date (the “Initial Term”). The Agreement shall renew automatically
without further action of the parties for successive one (1) year terms (each a
“Renewal Term”) unless Kohl’s or Bank provides written notice of termination at
least six (6) months prior to the expiration of the Initial Term or current
Renewal Term, as the case may be.

 

15.2 Termination by Kohl’s Prior to the End of the Initial Term or a Renewal
Term.

Kohl’s may terminate this Agreement upon written notice prior to the end of the
Initial Term or any Renewal Term upon any basis set forth in Schedule 15.2.

 

15.3 Termination by Bank Prior to the End of the Initial Term or Renewal Term.

Bank may terminate this Agreement prior to the end of the Initial Term or any
Renewal Term upon the occurrence of a Kohl’s Event of Default or any other Event
of Default where Kohl’s is the defaulting party.

ARTICLE 16

EFFECTS OF TERMINATION

 

16.1 General Effects.

 

  (a) All obligations of the parties including (i) operating the Program and
servicing of the Accounts in good faith and in the ordinary course of their
respective businesses, (ii) solicitations, marketing and advertising of the
Program, and (iii) acceptance of applications through Kohl’s Channels in the
ordinary course of business consistent with past practice, shall continue upon
notice of termination of this Agreement by either party, except as the parties
may mutually agree, subject to the terms of this Agreement, until the provisions
of Sections 16.2 and 16.3 are satisfied. The parties will cooperate to ensure
the orderly wind-down or transfer of the Program.

 

  (b) Upon the satisfaction of the provisions of Section 16.2 and 16.3, all
obligations of the parties under this Agreement shall cease, except that the
provisions specified in Section 18.23 shall survive.

 

16.2 Kohl’s Option to Purchase the Program Assets.

The parties agree as set forth in Schedule 16.2 with respect to Kohl’s option to
purchase the Program Assets.

 

42



--------------------------------------------------------------------------------

16.3 Rights of Bank if Purchase Option not Exercised.

Bank and Kohl’s agree as set forth in Schedule 16.3 with respect to the rights
of Bank if the Purchase Option is not exercised.

ARTICLE 17

INDEMNIFICATION

 

17.1 Kohl’s Indemnification of Bank.

From and after the Effective Date, Kohl’s shall indemnify and hold harmless
Bank, its Affiliates, their respective officers, directors, employees, agents
and representatives and any Person claiming by or through any of them from and
against and in respect of any and all losses, liabilities, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses,
relating to third-party claims which are caused or incurred by, result from,
arise out of or relate to:

 

  (a) Kohl’s gross negligence, recklessness or willful misconduct (including
acts and omissions) relating to the Program;

 

  (b) any breach by Kohl’s or any of its Affiliates, or their respective
employees, directors, officers or agents of any of the material terms,
covenants, representations, warranties or other provisions contained in this
Agreement or of Kohl’s or its Affiliates’ obligations under any Credit Card
Agreement, if any;

 

  (c) Kohl’s failure to satisfy any of its material obligations or liabilities
to third parties, including its obligations to Cardholders in respect of the
purchase of Goods and/or Services;

 

  (d) any actions or omissions by Bank taken or not taken at Kohl’s request or
direction pursuant to this Agreement except where Bank would have been otherwise
required to take such action (or refrain from acting) absent the request or
direction of Kohl’s;

 

  (e) fraudulent acts by Kohl’s, its Affiliates, or their respective employees,
directors, officers or agents;

 

  (f) the failure of Kohl’s to comply with Applicable Law unless such failure
was the result of any action taken or not taken by Kohl’s at the specific
written request or direction of Bank;

 

  (g) Kohl’s Inserts or Billing Statement messages;

 

  (h) allegations by a third party that the use of the Kohl’s Licensed Marks or
any materials or documents provided by Kohl’s constitutes: (i) libel, slander,
and/or defamation; (ii) infringement of intellectual property, including
trademark

 

43



--------------------------------------------------------------------------------

infringement or dilution, or copyright infringement; (iii) unfair competition or
misappropriation of another’s ideas or trade secret; (iv) invasion of rights of
privacy or rights of publicity; or (v) breach of contract or tortious
interference; or

 

  (i) Kohl’s Goods and/or Services charged to a Credit Card, including: (i) the
quality or workmanship of such Goods and/or Services, (ii) the compliance of
Kohl’s Goods and/or Services with Applicable Law, and (iii) product liability or
warranty claims relating directly to the Kohl’s Goods and/or Services

 

17.2 Bank’s Indemnification of Kohl’s.

From and after the Effective Date, Bank shall indemnify and hold harmless
Kohl’s, its Affiliates, their respective officers, directors, employees, agents
and representatives and any Person claiming by or through any of them from and
against and in respect of any and all losses, liabilities, damages, costs and
expenses of whatever nature, including reasonable attorneys’ fees and expenses,
relating to third-party claims which are caused or incurred by, result from,
arise out of or relate to:

 

  (a) Bank’s gross negligence, recklessness or willful misconduct (including
acts and omissions) relating to the Program;

 

  (b) any breach by Bank or any of its Affiliates, or their respective
employees, directors, officers or agents of any of the material terms,
covenants, representations, warranties or other provisions contained in this
Agreement, or any Credit Card Agreement;

 

  (c) Bank’s failure to satisfy any of its material obligations or liabilities
to third parties, including Cardholders;

 

  (d) any actions or omissions by Kohl’s taken or not taken at Bank’s request or
direction pursuant to this Agreement, except where Kohl’s would have been
otherwise required to take such action (or refrain from acting) absent the
request or direction of Bank;

 

  (e) fraudulent acts by Bank, its Affiliates, or their respective employees,
directors, officers or agents;

 

  (f) any Account Documentation used by Kohl’s after Bank’s legal review and
approval that fails to comply with Applicable Law unless such failure to comply
is as a result of subsequent modification to such Account Documentation by
Kohl’s;

 

  (g) the failure of Bank to comply with Applicable Law or the Operating
Procedures unless such failure was the result of any action taken or not taken
by Bank at the specific written request or direction of Kohl’s;

 

  (h) the Bank’s Inserts or Billing Statement messages;

 

44



--------------------------------------------------------------------------------

  (i) the Bank’s failure to perform its obligations under the Purchase
Agreement;

 

  (j) allegations by a third party that the use of the Bank Licensed Marks or
any materials or documents provided by Bank constitutes: (i) libel, slander,
and/or defamation; (ii) infringement of intellectual property, including
trademark infringement or dilution, or copyright infringement, (iii) unfair
competition or misappropriation of another’s ideas or trade secret;
(iv) invasion of rights of privacy or rights of publicity; or (v) breach of
contract or tortious interference; or

 

  (k) allegations by a third party that the use of the Bank Systems or anything
provided by Bank under Section 4.10 (including the Bank Systems, software,
hardware and licenses) constitutes infringement, misappropriation or violation
of intellectual property unless such allegations are caused by a failure of
Kohl’s, its personnel and any third parties engaged thereby to (i) have complied
with all licenses and training provided pursuant to Section 4.10(b) after Bank
has completed such training and other obligations set forth in Section 4.10(b),
(ii) have maintained the confidentiality of all source codes accessed pursuant
thereto in accordance with this Agreement, and (iii) use or alter the Bank
Systems or anything provided by Bank under Section 4.10(b) in a manner
consistent with the installation, implementation, tuning, maintenance and
support therefor provided by Bank pursuant to Section 4.10(b) after Bank has
completed such support and other obligations set forth in Section 4.10(b).

 

17.3 Procedures.

 

  (a) In case any claim is made, or any suit or action is commenced, against
either party (the “Indemnified Party”) in respect of which indemnification may
be sought by it under this Article 17, the Indemnified Party shall promptly give
the other party (the “Indemnifying Party”) notice thereof and the Indemnifying
Party shall be entitled to participate in the defense thereof and, with prior
written notice to the Indemnified Party given not later than twenty (20) days
after the delivery of the applicable notice, to assume, at the Indemnifying
Party’s expense, the defense thereof, with counsel reasonably satisfactory to
such Indemnified Party. After notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party will not be liable to such Indemnified Party under this
Section for any attorneys’ fees or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation.

 

  (b) The Indemnified Party shall have the right to employ its own counsel if
the Indemnifying Party elects to assume such defense, but the fees and expenses
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel has been authorized in writing by the Indemnifying
Party, (ii) the Indemnifying Party has not employed counsel to take charge of
the defense within twenty (20) days after delivery of the applicable notice or,
having elected to assume such defense, thereafter ceases its defense of such
action, or (iii) the Indemnified Party has reasonably concluded that there may
be defenses

 

45



--------------------------------------------------------------------------------

available to it which are different from or additional to those available to the
Indemnifying Party (in which case the Indemnifying Party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
in any of which event attorneys’ fees and expenses shall be borne by the
Indemnifying Party.

 

  (c) The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
such claim, suit or action.

 

  (d) The Indemnified Party or Indemnifying Party may at any time notify the
other of its intention to settle or compromise any claim, suit or action against
the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the payment of money
damages, but shall not agree to any other settlement or compromise without the
prior written consent of the Indemnified Party, which consent shall not be
unreasonably withheld (it being agreed that any failure of an Indemnified Party
to consent to any settlement or compromise involving relief other than monetary
damages shall not be deemed to be unreasonably withheld), and (ii) the
Indemnified Party may settle or compromise any such claim, suit or action solely
for an amount not exceeding One Thousand Dollars ($1,000), but shall not settle
or compromise any other matter without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld.

 

17.4 Notice and Additional Rights and Limitations.

 

  (a) If an Indemnified Party fails to give prompt notice of any claim being
made or any suit or action being commenced in respect of which indemnification
under this Article 17 may be sought, such failure shall not limit the liability
of the Indemnifying Party; provided, however, that this provision shall not be
deemed to limit the Indemnifying Party’s rights to recover for any loss, cost or
expense which it can establish resulted from such failure to give prompt notice.

 

  (b) This Article 17 shall govern the obligations of the parties with respect
to the subject matter hereof but shall not be deemed to limit the rights which
any party might otherwise have at law or in equity.

 

  (c) Notwithstanding anything to the contrary in this Agreement, no party shall
be liable to the other for punitive, consequential, indirect or exemplary
damages relating to or arising out of this Agreement, any breach hereof or any
of the transactions provided for therein.

 

46



--------------------------------------------------------------------------------

ARTICLE 18

MISCELLANEOUS

18.1 Precautionary Security Interest.

Kohl’s and Bank agree that this Agreement contemplates the extension of credit
by Bank to Cardholders. However, as a precaution in the unlikely event that any
person asserts that Article 9 of the UCC applies or may apply to the
transactions contemplated hereby, and to secure Kohl’s payment of and
performance of all obligations of Kohl’s to Bank, Kohl’s hereby grants to Bank a
first priority present and continuing security interest in and to the following,
whether now existing or hereafter created or acquired, together with the
proceeds thereof: all Accounts, all indebtedness charged to Accounts, and all
Charge Transaction Data. In addition, Kohl’s agrees to take any reasonable
action requested by Bank, at Bank’s expense, to establish the first lien and
perfected status of such security interest, and appoints Bank as Kohl’s
attorney-in-fact to take any such action on Kohl’s behalf; provided that Bank
shall be responsible for preparing any such documentation.

18.2 Securitization; Participation.

Bank shall have the right to securitize, pledge or participate the Cardholder
Indebtedness or any part thereof by itself or as part of a larger offering at
any time, in such a manner that allows Bank to obtain cash flows representing
all or most of the economic benefits of owning such Cardholder Indebtedness.
Such securitization, pledge or participation shall not affect Kohl’s rights or
Bank’s obligations hereunder. Bank shall not securitize, pledge or participate
the Cardholder Indebtedness in any manner that may be reasonably expected to
encumber any of Kohl’s rights hereunder to purchase the Program Assets after the
later of (i) the first eight (8) months following the Effective Date or (ii) the
date as of which no more than ten percent (10%) of the Cardholder Indebtedness
in existence as of the Effective Date remains outstanding. All uses of the
Kohl’s Licensed Marks in any securitization document shall be made in accordance
with Section 10.1 and with the prior written approval of Kohl’s.

18.3 Assignment.

Except as provided in this Section 18.3, neither party shall assign this
Agreement or any of its rights hereunder without the prior written consent of
the other party; provided, however, that either party may, without the consent
of the other party, assign this Agreement in whole or in part to an Affiliate of
such party or as part of a transfer of all or substantially all of the assets of
such party.

18.4 Sale or Transfer of Accounts.

Except as provided in Sections 13.2 and 18.3, the Bank shall not sell or
transfer in whole or in part the Accounts.

18.5 Subcontracting.

It is understood and agreed that, in fulfilling its obligations under this
Agreement, either party may utilize its Affiliates or other Persons to perform
functions. The party shall be responsible for functions performed by such
Affiliates or other Persons to the same extent the party would be responsible if
it performed such functions itself.

 

47



--------------------------------------------------------------------------------

18.6 Amendment.

Except as provided herein, this Agreement may not be amended except by a written
instrument signed by Bank and Kohl’s.

18.7 Non-Waiver.

No delay by a party hereto in exercising any of its rights hereunder, or partial
or single exercise of such rights, shall operate as a waiver of that or any
other right. The exercise of one or more of a party’s rights hereunder shall not
be a waiver of, or preclude the exercise of, any rights or remedies available to
such party under this Agreement or in law or at equity.

18.8 Severability.

If any provision of this Agreement is held to be invalid, void or unenforceable,
all other provisions shall remain valid and be enforced and construed as if such
invalid provision were never a part of this Agreement.

18.9 Waiver of Jury Trial.

The parties hereto waive all right to trial by jury in any action or proceeding
to enforce or defend any rights under this Agreement.

18.10 Governing Law.

This Agreement and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of New York, without regard to internal
principles of conflict of laws, and applicable federal law.

18.11 Captions.

Captions of the articles and sections of this Agreement are for convenient
reference only and are not intended as a summary of such articles or sections
and do not affect, limit, modify or construe the contents thereof.

18.12 Notices.

Any notice, approval, acceptance or consent required or permitted under this
Agreement shall be in writing to the other party and shall be deemed to have
been duly given when delivered in person or, if sent by United States registered
or certified mail, with postage prepaid, or by a nationally recognized overnight
delivery service, when received, addressed as follows:

 

If to Kohl’s:   Kohl’s Department Stores, Inc.   N56 W17000 Ridgewood Drive  
Menomonee Falls, Wisconsin 53051   Attention: Chief Operating Officer

 

48



--------------------------------------------------------------------------------

With a copy to:   Kohl’s Department Stores, Inc.   N56 W17000 Ridgewood Drive  
Menomonee Falls, Wisconsin 53051   Attention: General Counsel   Fax: (262)
703-7274 If to Bank:   Chase Bank USA, N.A.   3 Christina Center   201 North
Walnut Street   Wilmington, DE 19801   Attention: Chief Executive Officer With a
copy to:   General Counsel Chase Card Services   Chase Bank USA, N.A.   same
address as above

18.13 Further Assurances.

Kohl’s and Bank agree to produce or execute such other documents or agreements
as may be necessary or desirable for the execution and implementation of this
Agreement and the consummation of the transactions specified herein and to take
all such further action as the other party may reasonably request in order to
give evidence to the consummation of the transactions specified herein.

18.14 No Joint Venture.

Nothing contained in this Agreement shall be deemed or construed by the parties
or any third party to create the relationship of principal and agent,
partnership, joint venture or of any association between Kohl’s and Bank, and no
act of either party shall be deemed to create any such relationship. Kohl’s and
Bank each agree to such further actions as the other may request to evidence and
affirm the non-existence of any such relationship.

18.15 Press Releases.

Kohl’s and Bank each shall obtain the prior written approval of the other party
with regard to the substance and timing of any press releases which announce the
execution of this Agreement or the transactions specified herein, which prior
approval shall not unreasonably be withheld. At all times thereafter, Kohl’s and
Bank, prior to issuing any press releases concerning this Agreement or the
transactions specified herein, shall consult with each other concerning the
proposed substance and timing of such releases and give due consideration to the
comments of the other party relating thereto.

 

49



--------------------------------------------------------------------------------

18.16 No Set-Off.

Kohl’s and Bank agree that each party has waived any right to set-off, combine,
consolidate or otherwise appropriate and apply (i) any assets of the other party
held by the party or (ii) any indebtedness or other liabilities at any time
owing by the party to the other party, as the case may be, against or on account
of any obligations owed by the other party under this Agreement, except as
expressly set forth herein.

18.17 Conflict of Interest.

Each party hereto, in performing it obligations hereunder, shall establish and
maintain appropriate business standards, procedures and controls. Each party
shall review such standards, procedures and controls with reasonable frequency
during the Term of this Agreement including those related to the activities of
its employees and agents in their relations with the employees, agents and
representatives of the other parties hereto and with other third parties.

18.18 Third Parties.

There are no third-party beneficiaries to this Agreement. The parties do not
intend: (i) the benefits of this Agreement to inure to any third party; or
(ii) any rights, claims or causes of action against a party to be created in
favor of any person or entity other than the other party.

18.19 Force Majeure.

If performance of any service or obligation under this Agreement is prevented,
restricted, delayed or interfered with by reason of labor disputes, strikes,
acts of God, floods, lightning, severe weather, shortages of materials,
rationing, utility or communication failures, earthquakes, war, revolution,
civil commotion, acts of public enemies, blockade, embargo or any law, order,
proclamation, regulation, ordinance, demand or requirement having legal effect
of any government or any judicial authority or representative of any such
government, or any other act whatsoever, whether similar or dissimilar to those
referred to in this clause, which are beyond the reasonable control of a party
and could not have been prevented by reasonable precautions, then such party
shall be excused from such performance to the extent of and during the period of
such prevention, restriction, delay or interference, but in no event for more
than a period of thirty (30) consecutive days, or five (5) consecutive days with
respect to any payment obligation. A party excused from performance pursuant to
this Section shall exercise all reasonable efforts to continue to perform its
obligations hereunder, including by implementing its disaster recovery and
business continuity plan as provided in Section 7.6, and shall thereafter
continue with reasonable due diligence and good faith to remedy its inability to
so perform except that nothing herein shall obligate either party to settle a
strike or other labor dispute when it does not wish to do so.

18.20 Entire Agreement.

This Agreement, together with the Schedules hereto which are expressly
incorporated herein by reference, supersedes any other agreement, whether
written or oral, that may have been made or entered into by Kohl’s and Bank (or
by any officer or employee of either of such parties) relating to the matters
specified herein, and constitutes the entire agreement by the parties related to
the matters specified herein or therein.

 

50



--------------------------------------------------------------------------------

18.21 Binding Effect; Effectiveness.

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. This
Agreement is the product of negotiation by the parties having the assistance of
counsel and other advisers. It is the intention of the parties that this
Agreement not be construed more strictly with regard to one party than with
regard to the other.

18.22 Counterparts/Facsimiles.

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one and the same instrument, but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart. Any telefacsimile of an executed counterpart shall be
deemed an original.

18.23 Survival.

Upon the termination of this Agreement, the parties shall have the rights and
remedies described herein. Upon such termination, all obligations of the parties
under this Agreement shall cease, except that the obligations of the parties
pursuant to Sections 6 (Cardholder and Customer Information), 10 (Licensing of
Trademarks; Intellectual Property), 12 (Confidentiality), 16 (Effects of
Termination), 17 (Indemnification), 18.9 (Waiver of Jury Trial and Venue) and
18.10 (Governing Law) shall survive the expiration or termination of this
Agreement. In furtherance and not in limitation of the foregoing, Bank shall be
entitled to collect Accounts in any lawful manner.

[SIGNATURE PAGE FOLLOWS]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.

 

KOHL’S DEPARTMENT STORES, INC. By:  

/s/ Arlene Meier

Name:   Arlene Meier Title:   Chief Operating Officer CHASE BANK USA, NATIONAL
ASSOCIATION By:  

/s/ David Hoyt

Name:   David Hoyt Title:   Senior Vice President

 

52